Case 2:21-mc-14073-JEM Document 27-2 Entered on FLSD Docket 03/01/2021 Page 1 of 29




                           EXHIBIT 2
      Case
2/28/2021     2:21-mc-14073-JEM Document  27-2
                                     CM/ECF        Entered
                                            Live System,     onDistrict
                                                         USCFC, FLSD       Docket
                                                                        Version       03/01/2021
                                                                                NextGen 1.5      Page 2 of 29

                                      Query       Reports          Utilities     Help    Log Out

                                                                                                                           CLOSED

                                            US Court of Federal Claims
                                   United States Court of Federal Claims (COFC)
                                 CIVIL DOCKET FOR CASE #: 1:97-cv-00293-EJD


 ENERGY CAPITAL CORP., et al v. USA                                                     Date Filed: 04/21/1997
 Assigned to: Senior Judge Edward J. Damich                                             Date Terminated: 04/24/2003
 Demand: $0                                                                             Nature of Suit: 118 Contract - Other (CDA)
 Cause: 28:1491 Tucker Act                                                              Jurisdiction: U.S. Government Defendant
 Plaintiff
 ENERGY CAPITAL CORP.                                                   represented by Michael S. Gardener
 as General Partner of                                                                 Mintz, Levin, et al.
                                                                                       One Financial Center
                                                                                       Boston, MA 02111
                                                                                       617 542-6000
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
 Plaintiff
 ENERGY CAPITAL PARTNERS                                                represented by Michael S. Gardener
 LIMITED PARTNERSHIP                                                                   (See above for address)
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED


 V.
 Defendant
 USA                                                                    represented by Allison Ames Page
                                                                                       U. S. Department of Justice
                                                                                       Civil Div. - Commercial litigation Br.
                                                                                       1100 L Street, NW
                                                                                       8th Floor
                                                                                       Washington, DC 20530
                                                                                       TERMINATED: 05/28/2003
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED

                                                                                        Douglas K. Mickle
                                                                                        U.S. Department of Justice - Civil Division
                                                                                        (G)
                                                                                        Post Office Box 480
                                                                                        Ben Franklin Station
                                                                                        Washington, DC 20044
                                                                                        (202) 307-0383
                                                                                        Fax: (202) 353-7988
                                                                                        Email: douglas.mickle@usdoj.gov
                                                                                        LEAD ATTORNEY
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                             1/28
      Case
2/28/2021     2:21-mc-14073-JEM Document  27-2
                                     CM/ECF        Entered
                                            Live System,     onDistrict
                                                         USCFC, FLSD       Docket
                                                                        Version       03/01/2021
                                                                                NextGen 1.5      Page 3 of 29
                                                                     ATTORNEY TO BE NOTICED

                                                                          Mark Lawrence Josephs
                                                                          U. S. Department of Justice
                                                                          Civil Div. - Commercial litigation Br.
                                                                          1100 L Street, NW
                                                                          8th Floor
                                                                          Washington, DC 20530
                                                                          (202) 305-3630
                                                                          Email: mark.josephs@usdoj.gov
                                                                          TERMINATED: 01/03/2003
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Martin Francis Hockey , Jr.
                                                                          U. S. Department of Justice
                                                                          Civil Div. - Commercial litigation Br.
                                                                          1100 L Street, NW
                                                                          8th Floor
                                                                          Washington, DC 20530
                                                                          202 616-0319
                                                                          Fax: 202-514-8640
                                                                          Email: martin.hockey@usdoj.gov
                                                                          TERMINATED: 07/18/2003
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


  Date Filed              #     Docket Text
  04/21/1997               1 COMPLAINT (Filed with Exhibits 1 through 4), FILING FEE $120, RECEIPT #043396.
                             Answer due on 6/20/97. (FE) (Entered: 04/23/1997)
  04/21/1997               2 Notice of assignment to Judge Robert J. Yock. Copy to parties. (FE) (Entered:
                             04/23/1997)
  05/08/1997               3 NOTICE of Attorney Appearance for USA by Mark Lawrence Josephs Service : 5/8/97
                             (CDC) (Entered: 05/20/1997)
  06/19/1997               4 MOTION by USA (Service : 6/19/97 ) to Extend Time to July 21, 1997, to respond to the
                             Complaint. Response due: 7/7/97 (CDC) (Entered: 06/24/1997)
  06/27/1997               5 ORDER granting [4-1] motion to Extend Time to July 21, 1997, to respond to the
                             Complaint. reset Answer deadline to 7/21/97 ( signed by Judge Robert J. Yock ) Copy to
                             parties. (CDC) (Entered: 06/30/1997)
  07/21/1997               6 MOTION by USA (Service : 7/21/97 ) to Dismiss Count II of the Complaint. Response
                             due: 8/21/97 (CDC) (Entered: 07/22/1997)
  08/14/1997               7 MOTION by USA (Service : 8/14/97 ) to Extend Time to respond to request for
                             admissions (to September 18, 1997) (DS) (Entered: 08/18/1997)
  08/21/1997               8 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 8/20/97 ) to
                             [6-1] motion to Dismiss Count II of the Complaint. Reply due: 9/8/97 (HW) (Entered:
                             08/21/1997)
  08/22/1997               9 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 8/21/97 ) for

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                 2/28
      Case
2/28/2021     2:21-mc-14073-JEM Document       27-2
                                          CM/ECF        Entered
                                                 Live System,     onDistrict
                                                              USCFC, FLSD       Docket
                                                                             Version       03/01/2021
                                                                                     NextGen 1.5      Page 4 of 29
                         Oral Argument on motion to dismiss Count II of the Complaint. Response due: 9/8/97
                         (CDC) (Entered: 08/25/1997)
  08/25/1997             10 ORDER granting [7-1] motion to Extend Time to respond to request for admissions .
                            Response to request for addmissions by 9/18/97 ( signed by Judge Robert J. Yock ) Copy
                            to parties. (HW) (Entered: 08/27/1997)
  09/02/1997             11 MOTION by USA (Service : 9/2/97 ) to Extend Time (to October 2, 1997) to respond to
                            discovery requests. (DS) (Entered: 09/05/1997)
  09/08/1997             12 REPLY by USA to response to [6-1] motion to Dismiss Count II of the
                            Complaint.Service: 9/8/97 (CDC) (Entered: 09/10/1997)
  09/09/1997             13 ORDER granting [11-1] motion to Extend Time (to October 2, 1997) to respond to
                            discovery requests. ( signed by Judge Robert J. Yock ) Copy to parties. (DS) (Entered:
                            09/16/1997)
  09/17/1997                    Deadline updated; oral argument set for 2:30 9/30/97 for [6-1] motion to Dismiss Count
                                II of the Complaint. FIVE DAY SERVICE OF TRANSCRIPT REQUESTED. (DS)
                                (Entered: 09/22/1997)
  09/17/1997             14 ORDER granting [9-1] motion for Oral Argument on motion to dismiss Count II of the
                            Complaint. oral argument set for 2:30 on 9/30/97 for [6-1] motion to Dismiss Count II of
                            the Complaint. ( signed by Judge Robert J. Yock ) Copy to parties. (DS) (Entered:
                            09/24/1997)
  09/30/1997                    Oral Argument re: [6-1] motion to Dismiss Count II of the Complaint. by USA (
                                Transcript due 10/6/97 ) (DS) (Entered: 09/30/1997)
  09/30/1997             15 ORDER denying [6-1] motion to Dismiss Count II of the Complaint; Plaintiff to file an
                            amended complaint by 12/1/97 , and defendant to file its answer 30 days thereafter . (
                            signed by Judge Robert J. Yock ) Copy to parties. (DS) Modified on 10/06/1997
                            (Entered: 10/06/1997)
  10/03/1997             16 TRANSCRIPT of proceedings,1 volume, at Washington, D.C., for date of September 30,
                            1997. Notice to parties. (FE) (Entered: 10/07/1997)
  11/24/1997             17 AMENDED COMPLAINT by ENERGY CAPITAL CORP., ENERGY CAPITAL
                            (Answer due 12/29/97 ) amending [1-1] complaint Service: 11/21/97 (CDC) Modified on
                            12/23/1997 (Entered: 12/05/1997)
  12/22/1997             18 MOTION by USA (Service : 12/22/97 ) to Extend Time to respond to plaintiff's amended
                            complaint [to February 3, 1998] Response due: 1/8/98 (JT) (Entered: 12/29/1997)
  12/31/1997             19 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 12/30/97 )
                            to [18-1] motion to Extend Time to respond to plaintiff's amended complaint. Reply due:
                            1/16/98. (HW) (Entered: 01/07/1998)
  01/07/1998             21 MOTION by USA (Service : 1/7/98 ) to Extend Time to respond to Plaintiff's Second
                            Request for Production of Documents and Second Request for Admissions [to February
                            6, 1998]. Response due: 1/26/98 (JT) (Entered: 01/13/1998)
  01/07/1998             22 ORDER allowing the December 31, 1997 First Amended Complaint to be filed as
                            plaintiff's Corrected First Amended Complaint. ( signed by Judge Robert J. Yock ) Copy
                            to parties. (JT) (Entered: 01/14/1998)
  01/07/1998             23 CORRECTED AMENDED COMPLAINT by ENERGY CAPITAL CORP., ENERGY
                            CAPITAL (Answer due 1/22/98 ) amending [1-1] complaint Service: 12/30/97 (DS)
                            (Entered: 01/14/1998)

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                    3/28
      Case
2/28/2021 2:21-mc-14073-JEM Document        27-2
                                       CM/ECF        Entered
                                              Live System,     onDistrict
                                                           USCFC, FLSD       Docket
                                                                          Version       03/01/2021
                                                                                  NextGen 1.5      Page 5 of 29
  01/20/1998     24 ORDER granting [21-1] motion to Extend Time to respond to Plaintiff's Second Request
                     for Production of Documents and Second Request for Admissions. Set Notice of
                     Compliance deadline to 2/6/98 to respond to Plaintiff's Second Request for Production of
                     Documents and Admissions. ( signed by Judge Robert J. Yock ) Copy to parties. (JT)
                     (Entered: 01/23/1998)
  01/20/1998             25 ORDER granting [18-1] motion to Extend Time to respond to plaintiff's amended
                            complaint. Reset Answer deadline to 2/3/98. ( signed by Judge Robert J. Yock ) Copy to
                            parties. (JT) (Entered: 01/26/1998)
  02/03/1998             26 MOTION by USA (Service : 2/3/98 ) to Stay [until such time as the criminal prosecution
                            is completed or declined.] Response due: 2/20/98 MOTION TO SEAL THIS
                            DOCUMENT IS PENDING. {Motion has been returned to defendant per order of
                            February 11, 1998} (LD) Modified on 02/13/1998 (Entered: 02/06/1998)
  02/06/1998             27 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 2/4/98 ) to
                            Seal defendant's motion to stay and all filings related thereto. Response due: 2/23/98
                            (LD) (Entered: 02/06/1998)
  02/06/1998             28 MOTION by USA (Service : 2/6/98 ) to Withdraw [26-1] motion to Stay by USA , to
                            substitute motion for enlargement of time to respond to complaint and discovery requests.
                            Response due: 2/23/98 (CDC) Modified on 02/09/1998 (Entered: 02/09/1998)
  02/06/1998             29 MOTION by USA (Service : 2/6/98 ) to Extend Time to respond to plaintiff's amended
                            complaint [to March 5, 1998], to Extend Time to respond to plaintiff's second request for
                            the production of documents and second request for admissions [to March 9, 1998].
                            Response due: 2/23/98 (JT) Modified on 02/09/1998 (Entered: 02/09/1998)
  02/11/1998             30 ORDER granting [28-1] motion to Withdraw [26-1] motion to Stay by USA ( signed by
                            Judge Robert J. Yock ) Copy to parties. (DS) (Entered: 02/13/1998)
  02/12/1998             31 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 2/4/98 ) to
                            [29-1] motion to Extend Time to respond to plaintiff's amended complaint. Reply due:
                            2/23/98 (JT) (Entered: 02/17/1998)
  03/04/1998             32 ORDER granting [29-1] motion to Extend Time to respond to plaintiff's amended
                            complaint, granting [29-2] motion to Extend Time to respond to plaintiff's second request
                            for the production of documents and second request for admissions reset Answer deadline
                            to 3/5/98 , reset Interrogatories deadline to 3/9/98 ( signed by Judge Robert J. Yock )
                            Copy to parties. (DS) (Entered: 03/13/1998)
  03/05/1998             33 MOTION by USA (Service : 3/5/98 ) to Extend Time to respond to Plaintiff's Amended
                            Complaint [to March 19, 1998]. Response due: 3/23/98 (JT) Modified on 03/13/1998
                            (Entered: 03/06/1998)
  03/13/1998             34 ORDER granting [33-1] motion to Extend Time to respond to Plaintiff's Amended
                            Complaint reset Answer deadline to 3/19/98 ( signed by Judge Robert J. Yock ) Copy to
                            parties. (DS) (Entered: 03/13/1998)
  03/19/1998             35 ANSWER to Complaint by USA Service: 3/19/98 ( JPSR due 5/6/98 ) (CDC) (Entered:
                            03/20/1998)
  04/03/1998             36 MOTION by USA (Service : 4/3/98 ) to Extend Time to conduct early meeting of
                            counsel. (to April 16, 1998) (DS) (Entered: 04/07/1998)
  04/15/1998             37 ORDER granting [36-1] motion to Extend Time to conduct early meeting of counsel to
                            April 16, 1998.( signed by Judge Robert J. Yock ) Copy to parties. (JT) (Entered:
                            04/15/1998)

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                4/28
      Case
2/28/2021 2:21-mc-14073-JEM Document  27-2
                                 CM/ECF        Entered
                                        Live System,     onDistrict
                                                     USCFC, FLSD       Docket
                                                                    Version       03/01/2021
                                                                            NextGen 1.5      Page 6 of 29
  05/14/1998     38 JOINT PRELIMINARY STATUS REPORT, filed by leave of the Judge. (HW) (Entered:
                     05/19/1998)
  05/20/1998             39 ORDER re: Discovery deadline to 2/26/99 , and individual Status Reports at 30 intervals
                            thereafter ( signed by Judge Robert J. Yock ) Copy to parties. (HW) (Entered:
                            05/26/1998)
  05/27/1998             40 MOTION by USA (Service : 5/27/98 ) to Extend Time to respond to Plaintiff's first set of
                            interrogatories [to June 26, 1998]. Response due: 6/15/98 (JT) (Entered: 05/29/1998)
  05/28/1998             41 ORDER granting [40-1] motion to Extend Time to respond to Plaintiff's first set of
                            interrogatories. Set Defendant's response to Plaintiff's First Set of Interrogatories to
                            6/26/98. ( signed by Judge Robert J. Yock ) Copy to parties. (JT) (Entered: 06/01/1998)
  06/26/1998             42 MOTION by USA (Service: 6/26/98) to Extend Time to respond to discovery until
                            7/7/98. (FE) (Entered: 06/29/1998)
  07/16/1998             43 ORDER granting [42-1] motion to Extend Time to respond to discovery to July 7, 1998. (
                            signed by Judge Robert J. Yock ) Copy to parties. (JT) (Entered: 07/22/1998)
  09/30/1998             44 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 9/28/98 ) to
                            Compel production of documents , (and responses to requests for admissions). Response
                            due: 10/15/98 (HW) (Entered: 10/05/1998)
  10/05/1998             45 MOTION by USA (Service : 10/5/98 ) to Extend Time to respond to third request for
                            admissions , (until November 9, 1998). Response due: 11/5/98. (FE) (Entered:
                            10/07/1998)
  10/16/1998             46 MOTION by USA (Service : 10/16/98 ) to Extend Time to respond to motion to compel
                            and response to request for admissions , (until October 26, 1998). Response due:
                            11/16/98. (FE) (Entered: 10/20/1998)
  10/19/1998             47 ORDER granting [45-1] motion to Extend Time to respond to third request for
                            admissions. Reset Defendant's response to Plaintiff's third request for admissions
                            deadline to 11/9/98. ( signed by Sr. Judge Robert J. Yock Copy to parties. (JT) (Entered:
                            10/22/1998)
  10/26/1998             48 MOTION by USA (Service : 10/26/98 ) to Extend Time to respond to motion to compel
                            production of documents and respond to requests for admissions , (until October 29,
                            1998). Response due: 11/27/98. (FE) (Entered: 10/29/1998)
  10/26/1998             49 ORDER granting [46-1] motion to Extend Time to respond to motion to compel.
                            Defendant's response to [44-1] motion to Compel production of documents reset to
                            10/26/98. ( signed by Sr. Judge Robert J. Yock ) Copy to parties. (JT) (Entered:
                            10/29/1998)
  10/29/1998             50 RESPONSE by USA (Service: 10/29/98 ) to [44-1] motion to Compel production of
                            documents. Reply due: 11/12/98. (FE) (Entered: 11/02/1998)
  10/30/1998             51 MOTION by ENERGY CAPITAL (Service : 10/30/98 ) to Extend Time to respond to
                            interrogatories and requests for production of documents , (until November 6, 1998).
                            Response due: 11/30/98. (FE) (Entered: 11/03/1998)
  11/05/1998             52 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 11/4/98 ) to
                            Extend Time to respond to opposition to motion to compel production of documents and
                            responses to requests for admissions , (until November 19, 1998). Response due: 12/7/98.
                            (FE) (Entered: 11/09/1998)
  11/05/1998             53 ORDER granting [51-1] motion to Extend Time to respond to interrogatories and
                            requests for production of documents until November 6, 1998. ( signed by Sr. Judge
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                   5/28
      Case
2/28/2021     2:21-mc-14073-JEM Document        27-2
                                           CM/ECF        Entered
                                                  Live System,     onDistrict
                                                               USCFC, FLSD       Docket
                                                                              Version       03/01/2021
                                                                                      NextGen 1.5      Page 7 of 29
                         Robert J. Yock by Chief Judge, Loren A. Smith) Copy to parties. (JT) (Entered:
                         11/09/1998)
  11/06/1998             54 ORDER granting [48-1] motion to Extend Time to respond to motion to compel
                            production of documents and respond to requests for admissions to October 29, 1998. (
                            signed by Sr. Judge Robert J. Yock ) Copy to parties. (JT) (Entered: 11/10/1998)
  11/19/1998             55 REPLY by ENERGY CAPITAL CORP., ENERGY CAPITAL to response to [44-1]
                            motion to Compel production of documents [filed together with separate affidavit of
                            Laurence A. Schoen]. Service: 11/19/98. (HW) Modified on 11/25/1998 (Entered:
                            11/25/1998)
  11/20/1998             56 MOTION by USA (Service: 11/20/98) to Quash the deposition notice and subpoena for
                            George Weidenfeller , and for Protective Order Response due: 12/7/98. (FE) Modified on
                            01/04/1999 (Entered: 11/30/1998)
  11/20/1998             57 MOTION by USA (Service: 11/20/98) to Quash deposition notice and subpoena for
                            Andrew M. Cuomo , and for Protective Order Response due: 12/7/98. (FE) Modified on
                            01/04/1999 (Entered: 11/30/1998)
  11/20/1998             58 ORDER granting [52-1] motion to Extend Time to respond to opposition to motion to
                            compel production of documents and responses to requests for admissions to 11/19/98. (
                            signed by Sr. Judge Robert J. Yock ) Copy to parties. (JT) (Entered: 12/01/1998)
  12/07/1998             59 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 12/4/98 ) to
                            Extend Time to respond to Defendant's motions to quash and for protective order [until
                            December 9, 1998]. Response due: 12/21/98 (JT) (Entered: 12/09/1998)
  12/09/1998             60 RESPONSE by ENERGY CAPITAL CORP. (Service: 12/8/98 ) to [57-1] motion to
                            Quash deposition notice and subpoena for Andrew M. Cuomo, [57-2] motion for
                            Protective Order. Reply due: 12/21/98 (DS) (Entered: 01/04/1999)
  12/11/1998             61 ORDER granting [59-1] motion to Extend Time to respond to Defendant's motions to
                            quash and for protective order Response to [57-1] motion to Quash deposition notice and
                            subpoena for Andrew M. Cuomo reset to 12/9/98, [57-2] motion for Protective Order
                            reset to 12/9/98, [56-1] motion to Quash the deposition notice and subpoena for George
                            Weidenfeller reset to 12/9/98, [56-2] motion for Protective Order reset to 12/9/98 ( signed
                            by Sr. Judge Robert J. Yock ) Copy to parties. (DS) (Entered: 01/04/1999)
  01/07/1999             62 MOTION by USA (Service : 12/22/98 ) to Extend Time to file reply in support of motion
                            to quash and for a protective order [until January 19, 1999]. Filed by leave of the Judge.
                            Response due: 1/8/99 (JT) (Entered: 01/07/1999)
  01/13/1999             63 MOTION by USA (Service : 1/13/99 ) to Extend Time within which to respond to
                            discovery requests , (until 2/8/99). (HW) (Entered: 01/15/1999)
  01/14/1999             64 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 1/13/99 ) for
                            Leave to File a supplemental memorandum in support of their motion to compel
                            production of documents and response to requests for admissions. Response due: 2/1/99
                            (JT) (Entered: 01/20/1999)
  01/19/1999             65 ORDER granting [63-1] motion to Extend Time within which to respond to discovery
                            requests Interrogatories deadline to 2/8/99 ( signed by Sr. Judge Robert J. Yock ). Copy to
                            parties. (FE) (Entered: 01/20/1999)
  01/19/1999             66 MOTION by USA (Service : 1/19/99 ) to Extend Time to file reply in support of motion
                            to quash and for a protective order , (until January 29, 1999). Response due: 2/19/99.
                            (FE) (Entered: 01/21/1999)

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                 6/28
      Case
2/28/2021 2:21-mc-14073-JEM Document        27-2
                                       CM/ECF        Entered
                                              Live System,     onDistrict
                                                           USCFC, FLSD       Docket
                                                                          Version       03/01/2021
                                                                                  NextGen 1.5      Page 8 of 29
  01/22/1999     67 ORDER granting [66-1] motion to Extend Time to file reply in support of motion to
                     quash and for a protective order Reply to Response to Motion reset to 1/29/99 for [57-1]
                     motion to Quash deposition notice and subpoena for Andrew M. Cuomo, reset to 1/29/99
                     for [57-2] motion for Protective Order, reset to 1/29/99 for [56-1] motion to Quash the
                     deposition notice and subpoena for George Weidenfeller, reset to 1/29/99 for [56-2]
                     motion for Protective Order ( signed by Sr. Judge Robert J. Yock ) Copy to parties. (HW)
                     (Entered: 01/27/1999)
  01/27/1999             68 Notice of reassignment to Judge Emily C. Hewitt . Copy to parties. (CDC) (Entered:
                            01/28/1999)
  01/29/1999             69 MOTION by USA (Service : 1/29/99 ) to Extend Time to file reply in support of motion
                            to quash and for a protective order , (until February 19, 1999). Response due: 3/1/99.
                            (FE) (Entered: 02/01/1999)
  02/02/1999             70 ORDER granting [69-1] motion to Extend Time to file reply in support of motion to
                            quash and for a protective order. Defendant's reply to response to motion reset to 2/19/99
                            for [57-1] motion to Quash deposition notice and subpoena for Andrew M. Cuomo, reset
                            to 2/19/99 for [57-2] motion for Protective Order. ( signed by Judge Emily C. Hewitt )
                            Copy to parties. (JT) (Entered: 02/02/1999)
  02/02/1999             71 ORDER granting [64-1] motion for Leave to File a supplemental memorandum in
                            support of motion to compel production of documents and response to requests for
                            admissions. ( signed by Judge Emily C. Hewitt ) Copy to parties. (JT) (Entered:
                            02/03/1999)
  02/08/1999             72 MOTION by USA (Service : 2/8/99 ) to Extend Time to respond to Plaintiff's second set
                            of interrogatories [until February 25, 1999]. Response due: 2/25/99 (JT) (Entered:
                            02/09/1999)
  02/10/1999             73 ORDER granting [72-1] motion to Extend Time to respond to Plaintiff's second set of
                            interrogatories Interrogatories deadline to 2/25/99 ( signed by Judge Emily C. Hewitt ).
                            Copy to parties. (FE) (Entered: 02/10/1999)
  02/12/1999             74 MOTION by USA (Service : 2/12/99 ) to concede liability on count one. Response due:
                            3/1/99 (JT) (Entered: 02/17/1999)
  02/17/1999             76 ORDER directing the Clerk to reassign this case to Judge Damich. ( signed by Acting
                            Chief Judge Nancy B. Firestone ) Copy to parties. (DS) (Entered: 02/25/1999)
  02/17/1999             77 Notice of reassignment to Judge Edward J. Damich . Copy to parties. (DS) (Entered:
                            02/25/1999)
  02/19/1999             75 MOTION by USA (Service : 2/19/99 ) to Extend Time to file reply in support of motion
                            to quash and for protective order , (until March 22, 1999). Response due: 3/22/99. (FE)
                            (Entered: 02/23/1999)
  02/24/1999             78 MOTION by USA (Service : 2/24/99 ) to Extend Time to conduct discovery , (until June
                            26, 1999). Response due: 3/15/99. (FE) (Entered: 02/26/1999)
  03/03/1999             79 ORDER granting [75-1] motion to Extend Time to file reply in support of motion to
                            quash and for protective order Reply to Response to Motion reset to 3/22/99 for [57-1]
                            motion to Quash deposition notice and subpoena for Andrew M. Cuomo, reset to 3/22/99
                            for [57-2] motion for Protective Order ( signed by Judge Edward J. Damich ). Copy to
                            parties. (FE) (Entered: 03/08/1999)
  03/05/1999             80 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 3/4/99 ) to
                            [78-1] motion to Extend Time to conduct discovery. Reply due: 3/18/99. (FE) (Entered:
                            03/10/1999)
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                  7/28
      Case
2/28/2021     2:21-mc-14073-JEM Document  27-2
                                     CM/ECF        Entered
                                            Live System,     onDistrict
                                                         USCFC, FLSD       Docket
                                                                        Version       03/01/2021
                                                                                NextGen 1.5      Page 9 of 29
  03/17/1999             81 REPLY by USA to response to [78-1] motion to Extend Time to conduct discovery.
                            Service: 3/16/99. (FE) (Entered: 03/18/1999)
  03/22/1999             82 ORDER set Status Conference for 2:00 p.m., 4/15/99. ( signed by Judge Edward J.
                            Damich ) Copy to parties. (JT) (Entered: 03/24/1999)
  03/22/1999             83 REPLY by USA to response to [57-1] motion to Quash deposition notice and subpoena
                            for Andrew M. Cuomo, [57-2] motion for Protective Order. Service: 3/22/99 (JT)
                            (Entered: 03/24/1999)
  03/25/1999             84 Renewed MOTION by USA (Service : 3/25/99 ) to dismiss count two of the amended
                            complaint and for protective order. Response due: 4/26/99 (JT) (Entered: 03/26/1999)
  03/30/1999             85 ORDER Plaintiffs' response to [84-1] motion to dismiss count two of the amended
                            complaint reset to 4/7/99, [84-2] motion for protective order reset to 4/7/99. Defendant's
                            reply to response to motion reset to 4/13/99 for [84-1] motion to dismiss count two of the
                            amended complaint, reset to 4/13/99 for [84-2] motion for protective order. Set status
                            conference for 2:00 p.m., 4/15/99. ( signed by Judge Edward J. Damich ) Copy to parties.
                            (JT) (Entered: 03/31/1999)
  03/31/1999             86 MOTION by USA (Service : 3/31/99 ) to quash and for protective order. Response due:
                            4/19/99 (JT) (Entered: 04/01/1999)
  04/07/1999             87 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 4/6/99 ) to
                            [84-2] motion for protective order. Reply due: 4/19/99. (HW) (Entered: 04/13/1999)
  04/07/1999             88 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 4/6/99 ) for
                            Leave to file a supplemental memorandum in response to motion to quash and for a
                            protective order . Response due: 4/23/99. (HW) (Entered: 04/13/1999)
  04/12/1999             89 ORDER granting [88-1] motion for Leave to file a supplemental memorandum in
                            response to motion to quash and for a protective order. ( signed by Judge Edward J.
                            Damich Copy to parties. (JT) (Entered: 04/15/1999)
  04/12/1999             90 SUPPLEMENTAL MEMORANDUM by ENERGY CAPITAL CORP., ENERGY
                            CAPITAL re: [86-1] motion to quash by USA, [86-2] motion for protective order by
                            USA. Service: 4/6/99 (JT) (Entered: 04/15/1999)
  04/13/1999             91 REPLY by USA to response to [84-1] motion to dismiss count two of the amended
                            complaint, [84-2] motion for protective order. Service: 4/13/99 (JT) (Entered:
                            04/16/1999)
  04/14/1999             92 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 4/13/99) to
                            [86-1] motion to quash, [86-2] motion for protective order. Reply due: 4/26/99. (FE)
                            (Entered: 04/19/1999)
  04/14/1999             93 MOTION by USA (Service: 4/14/99) for Leave to file a supplemental memorandum in
                            support of motion to quash and for a protective order . Response due: 5/3/99. (FE)
                            (Entered: 04/19/1999)
  04/15/1999             94 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 4/14/99 ) for
                            Leave to File a response to Defendant's reply in suppourt of its renewed motion to
                            dismiss count II and for a protective order. Response due: 5/3/99 (JT) (Entered:
                            04/19/1999)
  04/15/1999                    Status Conference held ( Transcript due 5/17/99 ) (DS) (Entered: 04/20/1999)
  04/15/1999             95 ORDER granting [93-1] motion for Leave to file a supplemental memorandum in support
                            of motion to quash and for a protective order. ( signed by Judge Edward J. Damich Copy
                            to parties. (JT) (Entered: 04/21/1999)
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                8/28
     Case
2/28/2021    2:21-mc-14073-JEM Document 27-2
                                    CM/ECF       Entered
                                           Live System,    onDistrict
                                                        USCFC, FLSD     Docket
                                                                      Version      03/01/2021
                                                                              NextGen 1.5     Page 10 of 29
  04/15/1999             96 SUPPLEMENTAL MEMORANDUM by USA re: [86-1] motion to quash by USA, [86-
                            2] motion for protective order by USA. Service: 4/14/99 (JT) (Entered: 04/21/1999)
  04/19/1999             97 ORDER denying [94-1] motion for Leave to File a response to Defendant's reply in
                            suppourt of its renewed motion to dismiss count II and for a protective order. ( signed by
                            Judge Edward J. Damich ) Copy to parties. (JT) (Entered: 04/22/1999)
  04/21/1999             98 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 4/20/99 ) for
                            Leave to File Letter to Court. Response due: 5/7/99 (JT) (Entered: 04/26/1999)
  04/22/1999             99 RESPONSE by USA (Service: 4/22/99) to [98-1] motion for Leave to File Letter to
                            Court. Reply due: 5/6/99. (FE) (Entered: 04/27/1999)
  04/26/1999            100 REPLY by USA to response to [86-1] motion to quash, [86-2] motion for protective
                            order. Service: 4/26/99. (FE) (Entered: 04/29/1999)
  04/26/1999            102 ORDER granting [74-1] motion to concede liability on count one, granting in part,
                            denying in part (the Court enters a stay on all proceedings under Count Two) [84-1]
                            motion to dismiss count two of the amended complaint, granting in part, denying in part
                            [84-2] motion for protective order (the motion to protective order for discovery related to
                            Count Two is granted), granting [57-1] motion to Quash deposition notice and subpoena
                            for Andrew M. Cuomo, granting [57-2] motion for Protective Order, granting in part,
                            denying in part [78-1] motion to Extend Time to conduct discovery. Reset discovery
                            deadline to 6/4/99 and set Notice of Compliance deadline to 5/12/99 for the parties to
                            report three alternate dates for a status conference. ( signed by Judge Edward J. Damich )
                            Copy to parties. (JT) (Entered: 05/01/1999)
  04/28/1999            103 ORDER granting [86-1] motion to quash and [86-2] motion for protective order related to
                            Chris Lehane and Mary Lou Crane. ( signed by Judge Edward J. Damich ) Copy to
                            parties. (JT) (Entered: 05/03/1999)
  04/29/1999            101 TRANSCRIPT of proceedings re: Status Conference, 1 volume, at Washington, D.C., for
                            date of April 15, 1999. Notice to parties. (FE) (Entered: 04/29/1999)
  05/07/1999            104 ORDER denying [98-1] motion for Leave to File Letter to Court (signed by Judge
                            Edward J. Damich). Copy to parties. (FE) (Entered: 05/10/1999)
  05/13/1999            105 ORDER set status conference for 11:00 a.m., 6/11/99. ( signed by Judge Edward J.
                            Damich ) Copy to parties. (JT) (Entered: 05/17/1999)
  06/11/1999                    Status Conference held ( Transcript due 7/12/99 ) (DS) (Entered: 06/11/1999)
  06/11/1999            106 ORDER set Defendant's motion regarding pending discovery disputes filing deadline to
                            6/22/99 ; the parties shall exchange reports from expert witnesses on or before 7/16/99;
                            depositions of expert witnesses shall be completed on or before 7/23/99; set Additional
                            Documents (proposed findings of fact and contentions of law) due: 9/8/99 for USA,
                            9/1/99 for ENERGY CAPITAL, for ENERGY CAPITAL CORP. ; set pretrial conference
                            for 2:00 p.m., 9/29/99 ; set trial for 10/4/99 ; and set Defendant's motion on legal issues
                            related to damages deadline to 8/9/99. The Plaintiff should inform the court of the
                            location of the trial on or before 7/30/99. ( signed by Judge Edward J. Damich ) Copy to
                            parties. (JT) Modified on 06/17/1999 (Entered: 06/17/1999)
  06/22/1999            107 MOTION by USA (Service : 6/22/99 ) to compel discovery and for expedited
                            consideration. (1 Separate Volume of Appendix) Response due: 7/9/99 (JT) Modified on
                            06/23/1999 (Entered: 06/23/1999)
  06/24/1999            108 ORDER granting [107-2] motion for expedited consideration. Plaintiff's response to
                            [107-1] motion to compel discovery reset to 7/2/99 with service by facsimile and
                            overnight mail and Defendant's reply to response to motion reset to 7/8/99 with service
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                 9/28
     Case
2/28/2021    2:21-mc-14073-JEM Document        27-2
                                           CM/ECF       Entered
                                                  Live System,    onDistrict
                                                               USCFC, FLSD     Docket
                                                                             Version      03/01/2021
                                                                                     NextGen 1.5     Page 11 of 29
                        by facsimile and overnight mail for [107-1] motion to compel discovery. Oral argument
                        set for 11:00 a.m., 7/13/99 for [107-1] motion to compel discovery. ( signed by Acting
                        Chief Judge Emily C. Hewitt for Judge Edward J. Damich ) Copy to parties. (JT)
                        Modified on 06/25/1999 (Entered: 06/25/1999)
  06/24/1999                    Oral Argument re: [107-1] motion to compel discovery by USA set at 11:00 a.m. on
                                7/13/99 (DS) (Entered: 07/19/1999)
  07/02/1999            109 TRANSCRIPT of proceedings re: Status Conference, 1 volume, at Washington, D.C., for
                            date of June 11, 1999. Notice to parties. (FE) (Entered: 07/02/1999)
  07/06/1999            110 ORDER directing the Clerk's Office to file Plaintiff's response to Defendant's discovery
                            motion. ( signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered:
                            07/07/1999)
  07/06/1999            111 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 7/2/99 ) to
                            [107-1] motion to compel discovery. (1 Separate Volume of Appendix) Filed by leave of
                            the Judge. Reply due: 7/8/99 (JT) (Entered: 07/07/1999)
  07/08/1999            112 REPLY by USA to response to [107-1] motion to compel discovery. (1 Separate Volume
                            of Appendix) Service: 7/8/99 (JT) (Entered: 07/09/1999)
  07/08/1999            113 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 7/7/99 ) for
                            Leave to File substitute brief. Response due: 7/26/99 (JT) (Entered: 07/09/1999)
  07/08/1999            114 ORDER granting [113-1] motion for Leave to File substitute brief. ( signed by Judge
                            Edward J. Damich ) Copy to parties. (JT) (Entered: 07/09/1999)
  07/08/1999            115 SUBSTITUTE BRIEF by ENERGY CAPITAL CORP., ENERGY CAPITAL re: [111-1]
                            motion response by ENERGY CAPITAL, ENERGY CAPITAL CORP. Service: 7/7/99
                            (JT) (Entered: 07/09/1999)
  07/08/1999            116 AFFIDAVIT of Laurence A. Schoen and Appendix by ENERGY CAPITAL CORP.,
                            ENERGY CAPITAL (JT) Modified on 07/09/1999 (Entered: 07/09/1999)
  07/08/1999            117 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 7/7/99 ) for
                            Leave to File substitute brief. Response due: 7/26/99 (JT) (Entered: 07/12/1999)
  07/13/1999                    Oral Argument re: [107-1] motion to compel discovery by USA ( Transcript due 8/12/99
                                ) (DS) (Entered: 07/19/1999)
  07/14/1999            118 ORDER granting in part, denying in part [107-1] motion to compel discovery. Set
                            telephonic status conference for 7/14/99 at 4:00 p.m. ( signed by Judge Edward J.
                            Damich ) Copy to parties. (JT) (Entered: 07/15/1999)
  07/15/1999            119 ORDER re: the parties will exchange answers to expert interrogatories and expert reports
                            by facsimile on or before 7/16/99 at 5:00 p.m.; the parties will exchange documents
                            connected to expert discovery by mailing those documents on 7/19/99 for delivery on
                            7/20/99; the deadline for completing depositions of expert witnesses has been extended to
                            7/30/99. ( signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered:
                            07/16/1999)
  07/28/1999            120 JOINT MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL, USA to Extend
                            Time to conduct expert discovery [until August 2, 1999]. (JT) Modified on 07/29/1999
                            (Entered: 07/29/1999)
  07/29/1999            121 ORDER granting [120-1] motion to Extend Time to conduct expert discovery Expert
                            Discovery deadline to 8/2/99 ( signed by Judge Edward J. Damich). Copy to parties. (FE)
                            (Entered: 07/30/1999)

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                  10/28
     Case
2/28/20212:21-mc-14073-JEM Document      27-2
                                     CM/ECF       Entered
                                            Live System,    onDistrict
                                                         USCFC, FLSD     Docket
                                                                       Version      03/01/2021
                                                                               NextGen 1.5     Page 12 of 29
  08/05/1999   122 MOTION by USA (Service : 8/5/99 ) to Extend Time to file a dispositive motion [until
                    August 13, 1999]. Response due: 8/23/99 (JT) (Entered: 08/06/1999)
  08/10/1999            123 ORDER granting [122-1] motion to Extend Time to file a dispositive motion Motion
                            Filing deadline to 8/13/99 ( signed by Judge Edward J. Damich). Copy to parties. (FE)
                            (Entered: 08/10/1999)
  08/12/1999            124 TRANSCRIPT of proceedings re: 1 volume, at Washington, D.C., for date of July 13,
                            1999 exhibits: . Notice to parties. (FE) (Entered: 08/13/1999)
  08/13/1999            125 MOTION by USA (Service: 8/13/99) for Partial Summary Judgment . Response due:
                            9/13/99. (FE) (Entered: 08/16/1999)
  08/13/1999            126 PROPOSED FINDINGS of Uncontroverted Fact by USA. (2 Separate Volumes of
                            Appendix) Service: 8/13/99. (FE) Modified on 08/19/1999 (Entered: 08/16/1999)
  08/13/1999            127 MOTION by USA (Service: 8/13/99) for Leave to file Appendix and for Waiver of
                            Duplication . Response due: 8/30/99. (FE) (Entered: 08/16/1999)
  08/16/1999                    Status Conference set at 4:00 p.m. on 8/17/99 (DS) (Entered: 08/23/1999)
  08/17/1999            128 MOTION by USA (Service: 8/17/99) for Leave to file corrected pages 5 and 11 to motion
                            for partial summary judgment . (FE) (Entered: 08/18/1999)
  08/17/1999                    Status Conference held ( Transcript due 9/16/99 ) (DS) (Entered: 08/23/1999)
  08/18/1999            129 ORDER granting [127-1] motion for Leave to file Appendix, granting [127-2] motion for
                            Waiver of Duplication, granting oral motion for a stay of response to the motion for
                            partial summary judgment. Trial will begin in Boston, Massachusetts (Plaintiff will
                            present its witnesses). After the Plaintiff has presented its Boston witnesses, the trial will
                            change locations to Washington D.C. Set trial to commence at 9:00 a.m., 10/5/99. (
                            signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered: 08/19/1999)
  08/19/1999            130 ORDER granting [128-1] motion for Leave to file corrected pages 5 and 11 to motion for
                            partial summary judgment. ( signed by Judge Edward J. Damich ) Copy to parties. (JT)
                            (Entered: 08/19/1999)
  08/30/1999            131 JOINT MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL, USA for
                            modification of pre-trial schedule. (JT) (Entered: 08/31/1999)
  08/31/1999            132 ORDER granting [131-1] motion for modification of pre-trial schedule (signed by Judge
                            Edward J. Damich). Copy to parties. (FE) (Entered: 09/01/1999)
  09/01/1999            133 TRANSCRIPT of proceedings re: Status Conference, 1 volume, at Washington, D.C., for
                            date of August 17, 1999 . Notice to parties. (FE) (Entered: 09/01/1999)
  09/01/1999            134 Witness list by ENERGY CAPITAL CORP., ENERGY CAPITAL Service: 7/7/99 (JT)
                            (Entered: 09/02/1999)
  09/01/1999            135 FINDINGS OF FACT AND RULINGS OF LAW by ENERGY CAPITAL CORP.,
                            ENERGY CAPITAL Service: 9/1/99 (JT) (Entered: 09/02/1999)
  09/01/1999            136 ATTACHMENTS (Documents from Recapitalization Advisors, Inc. and Price
                            Waterhouse Coopers) by ENERGY CAPITAL CORP., ENERGY CAPITAL re: [135-1]
                            findings of fact order by ENERGY CAPITAL, ENERGY CAPITAL CORP. (JT)
                            (Entered: 09/03/1999)
  09/07/1999                    Status Conference set at 11:00 a.m. on 9/8/99 (DS) (Entered: 09/09/1999)
  09/08/1999                    Status Conference held ( Transcript due 10/8/99 ) (DS) (Entered: 09/09/1999)

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                   11/28
     Case
2/28/20212:21-mc-14073-JEM Document        27-2
                                      CM/ECF        Entered
                                              Live System,    onDistrict
                                                           USCFC, FLSD     Docket
                                                                         Version      03/01/2021
                                                                                 NextGen 1.5     Page 13 of 29
  09/08/1999   137 ORDER set Defendant's motion in limine to exclude evidence due: 9/10/99; set Plaintiff's
                    response to 9/17/99 ; and set Defendant's reply to response to motion to 9/22/99 . Set
                    Defendant's response to Plaintiff's proposed findings and Defendant's proposed additional
                    findings due 9/16/99 and set Plaintiff's response to Defendant's proposed findings due
                    9/24/99 . Set Defendant's exhibit and witness lists due 9/17/99 and set the Joint Pre-Trial
                    Statement due 9/27/99. Set motions in limine filing deadline to 9/17/99 and set responses
                    to motion in limine to 9/24/99. ( signed by Judge Edward J. Damich ) Copy to parties.
                    (JT) (Entered: 09/09/1999)
  09/08/1999            138 Exhibit list by ENERGY CAPITAL CORP., ENERGY CAPITAL. Service: 9/7/99 (JT)
                            (Entered: 09/09/1999)
  09/13/1999            140 MOTION by USA (Service : 9/10/99 ) for Leave to Address Secretary Cuomo's
                            testimony on damages within its motion to exclude testimony relating to attorneys fees.
                            Response due: 9/27/99 (JT) (Entered: 09/20/1999)
  09/13/1999            141 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 9/10/99 ) for
                            Leave to File corrected witness list. Response due: 9/27/99 (JT) (Entered: 09/20/1999)
  09/16/1999            139 [Responses to] PROPOSED FINDINGS of Uncontroverted Fact by USA. Service:
                            9/16/99. (HW) (Entered: 09/20/1999)
  09/16/1999            142 PROPOSED FINDINGS of Uncontroverted Fact by USA. Service: 9/16/99 (JT)
                            (Entered: 09/21/1999)
  09/16/1999            143 ORDER granting [140-1] motion for Leave to Address Secretary Cuomo's testimony on
                            damages within its motion to exclude testimony relating to attorneys fees (signed by
                            Judge Edward J. Damich). Copy to parties. (FE) (Entered: 09/22/1999)
  09/16/1999            150 MOTION by USA (Service : 9/10/99 ) to exclude testimony relating to attorneys fees and
                            for protective order regarding the testimony of Secretary Andrew Cuomo. Filed by leave
                            of the Judge. Response due: 9/27/99 (JT) (Entered: 09/22/1999)
  09/17/1999            144 Exhibit list by USA. Service: 9/17/99 (JT) (Entered: 09/22/1999)
  09/17/1999            145 MOTION by USA (Service : 9/17/99 ) to exclude evidence relating to alleged lost profits
                            damages relating to loans to New York State-Assisted Housing. Response due: 10/4/99
                            (JT) (Entered: 09/22/1999)
  09/17/1999            146 Witness list by USA. Service: 9/17/99 (JT) (Entered: 09/22/1999)
  09/17/1999            147 MOTION by USA (Service : 9/17/99 ) to exclude opinion testimony of current and
                            former HUD employees. Response due: 10/4/99 (JT) (Entered: 09/22/1999)
  09/17/1999            148 MOTION by USA (Service : 9/17/99 ) to exclude evidence relating to alleged lost profits
                            damages relating to loans beyond the $200 million authorized in the ahelp agreement.
                            Response due: 10/4/99 (JT) (Entered: 09/22/1999)
  09/17/1999            149 MOTION by USA (Service : 9/17/99 ) to exclude evidence relating to alleged lost profits
                            damages related to loans to HUD-held properties. Response due: 10/4/99 (JT) (Entered:
                            09/22/1999)
  09/20/1999            151 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 9/17/99 ) to
                            [150-1] motion to exclude testimony relating to attorneys fees, [150-2] motion for
                            protective order regarding the testimony of Secretary Andrew Cuomo. Reply due:
                            10/1/99 (JT) (Entered: 09/22/1999)
  09/20/1999            152 ORDER granting [141-1] motion for Leave to File corrected witness list. ( signed by
                            Judge Edward J. Damich ) Copy to parties. (JT) (Entered: 09/24/1999)

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                 12/28
     Case
2/28/20212:21-mc-14073-JEM Document     27-2
                                    CM/ECF       Entered
                                           Live System,    onDistrict
                                                        USCFC, FLSD     Docket
                                                                      Version      03/01/2021
                                                                              NextGen 1.5      Page 14 of 29
  09/20/1999   153 NOTICE of filing "Plaintiff's list of witnesses to be called at trial" by ENERGY
                    CAPITAL CORP. and ENERGY CAPITAL. Service: 9/10/99. (FE) (Entered:
                    09/24/1999)
  09/20/1999            154 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 9/17/99 ) for
                            Leave to File amended list of witnesses. Response due: 10/4/99 (JT) (Entered:
                            09/24/1999)
  09/23/1999            155 ORDER oral argument set for 10:00 a.m. 9/29/99 for [150-1] motion to exclude
                            testimony relating to attorneys fees ( signed by Acting Chief Judge Francis M. Allegra
                            for Judge Edward J. Damich). Copy to parties. (FE) (Entered: 09/28/1999)
  09/23/1999            157 REPLY by USA to response to [150-1] motion to exclude testimony relating to attorneys
                            fees, [150-2] motion for protective order regarding the testimony of Secretary Andrew
                            Cuomo. Service: 9/22/99 (JT) (Entered: 09/29/1999)
  09/24/1999                    Oral Argument re: [150-1] motion to exclude testimony relating to attorneys fees, [150-2]
                                motion for protective order regarding the testimony of Secretary Andrew Cuomo by USA
                                set at 10:00 a.m. on 9/29/99 (DS) (Entered: 09/24/1999)
  09/24/1999            161 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 9/23/99 ) to
                            Extend Time to respond to Defendant's proposed findings of fact [until 9/28/99].
                            Response due: 10/12/99 (JT) (Entered: 09/29/1999)
  09/24/1999            162 ORDER granting [161-1] motion to Extend Time to respond to Defendant's proposed
                            findings of fact. Reset Plaintiff's response to Defendant's proposed findings of fact
                            deadline to 9/28/99. ( signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered:
                            09/29/1999)
  09/24/1999            163 ORDER set trial for 9:00 a.m., 10/5/99 concluding no later than 10/13/99 in Courtroom 5,
                            Third Floor of the U.S. Courthouse, One Courthouse Way, Boston, Massachusetts. (
                            signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered: 09/29/1999)
  09/28/1999            156 TRANSCRIPT of proceedings 1 volume, at Washington, D.C., for date of September 8,
                            1999. Notice to parties. (FE) (Entered: 09/29/1999)
  09/28/1999            158 RESPONSE by ENERGY CAPITAL CORP. and ENERGY CAPITAL (Service: 9/24/99)
                            to [147-1] motion to exclude opinion testimony of current and former HUD employees.
                            Reply due: 10/8/99. (FE) (Entered: 09/29/1999)
  09/28/1999            159 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 9/24/99) to
                            [149-1] motion to exclude evidence relating to alleged lost profits damages related to
                            loans to HUD-held properties. Reply due: 10/8/99. (FE) (Entered: 09/29/1999)
  09/28/1999            160 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 9/24/99 ) to
                            [148-1] motion to exclude evidence relating to alleged lost profits damages relating to
                            loans beyond the $200 million authorized in the ahelp agreement. Reply due: 10/8/99.
                            (FE) (Entered: 09/29/1999)
  09/28/1999            164 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL to [142-1] proposed
                            findings by USA. Service: 9/27/99 (JT) (Entered: 09/30/1999)
  09/28/1999            165 JOINT MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL, USA for
                            modification of pre-trial schedule. (JT) (Entered: 09/30/1999)
  09/29/1999                    Oral Argument re: [150-1] motion to exclude testimony relating to attorneys fees by USA
                                ( Transcript due 10/29/99 ), [150-2] motion for protective order regarding the testimony
                                of Secretary Andrew Cuomo. by USA ( Transcript due 10/29/99 ) (DS) (Entered:
                                09/30/1999)

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                  13/28
     Case
2/28/20212:21-mc-14073-JEM Document       27-2
                                      CM/ECF       Entered
                                             Live System,    onDistrict
                                                          USCFC, FLSD     Docket
                                                                        Version      03/01/2021
                                                                                NextGen 1.5     Page 15 of 29
  09/29/1999        Pre-Trial Conference held ( Transcript due 10/29/99 ) (DS) (Entered: 09/30/1999)
  09/29/1999                    Trial rescheduled to commence at 9:00 a.m. on 11/1/99 through 11/5/99 (DS) (Entered:
                                09/30/1999)
  09/29/1999            167 RESPONSE by USA (Service: 9/28/99 ) to motion for leave to file sur-reply brief. (JT)
                            (Entered: 10/06/1999)
  09/29/1999            168 ORDER denying Plaintiff's motion for leave to file a sur-reply, granting in part, denying
                            in part [150-1] motion to exclude testimony, granting in part, denying in part [150-2]
                            motion for protective order, denying [149-1] motion to exclude evidence, denying [148-
                            1] motion to exclude evidence, denying [147-1] motion to exclude opinion testimony,
                            granting [145-1] motion to exclude evidence. Set the parties' briefs deadline to 10/8/99 ;
                            set Defendant's amended Appendix G filings due 10/19/99; set Plaintiff's response to
                            Defendant's amended proposed findings due 10/26/99 ; set Notice of Compliance
                            deadline to 10/26/99 for the parties to file a joint pre-trial statement, objections to
                            proposed exhibits and statement re: deposition transcripts ; set pretrial conference for
                            2:00 p.m., 10/28/99 ; and set trial for 11/1/99 through 11/5/99 in Boston, Massachusetts.
                            Trial will reconvene on 12/9/99 and continue through 12/17/99. ( signed by Judge
                            Edward J. Damich ) Copy to parties. (JT) Modified on 10/06/1999 (Entered: 10/06/1999)
  10/01/1999            166 TRANSCRIPT of proceedings 1 volume, at Washington, D.C., for date of September 29,
                            1999. Notice to parties. (FE) (Entered: 10/04/1999)
  10/08/1999            169 MEMORANDUM by ENERGY CAPITAL CORP., ENERGY CAPITAL re: bad faith.
                            Service: 10/8/99 (JT) (Entered: 10/13/1999)
  10/08/1999            170 BRIEF by USA re: entitlement to attorneys fees. Service: 10/8/99 (JT) (Entered:
                            10/13/1999)
  10/13/1999            171 ORDER re: the Court's conclusions regarding the briefs addressing the legal issue of
                            what constitutes bad faith. Defendant's motion for protective order, filed 9/20/99, is
                            denied. ( signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered:
                            10/18/1999)
  10/19/1999            172 AMENDED PROPOSED FINDINGS of Fact and Conclusions of Law by USA. Service:
                            10/19/99 (JT) (Entered: 10/22/1999)
  10/19/1999            173 AMENDED RESPONSE by USA to Plaintiff's proposed findings of fact. Service:
                            10/19/99 (JT) Modified on 10/22/1999 (Entered: 10/22/1999)
  10/19/1999            174 Amended Witness list by USA. Service: 10/19/99 (JT) (Entered: 10/22/1999)
  10/19/1999            175 NOTICE of Deposition Designations by USA. Service: 10/19/99 (JT) (Entered:
                            10/22/1999)
  10/19/1999            176 Amended Exhibit list by USA. Service: 10/19/99 (JT) (Entered: 10/22/1999)
  10/22/1999            177 MOTION by USA (Service : 10/22/99 ) for Leave to File amended witness list. Response
                            due: 11/8/99 (JT) (Entered: 10/27/1999)
  10/25/1999            178 UNPUBLISHED DECISION re: the Court holds, as a legal matter and in construing all
                            facts in favor of the Plaintiff, that the Plaintiff's allegations entitle the Plaintiff to award
                            of attorneys' fees under an exception to the American rule and under 28 U.S.C. Sec.
                            2812(b). The critical dispute depends on the testimony of Cuomo and Glaser.
                            Accordingly, exceptional circumstances compel this Court to require their testimony. (
                            signed by Judge Edward J. Damich ). Copy to parties. (JT) Modified on 10/28/1999
                            (Entered: 10/28/1999)
  10/26/1999            179 Exhibit list by USA. Service: 10/26/99 (JT) (Entered: 10/28/1999)
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                          14/28
     Case
2/28/2021    2:21-mc-14073-JEM Document 27-2
                                    CM/ECF       Entered
                                           Live System,    onDistrict
                                                        USCFC, FLSD     Docket
                                                                      Version      03/01/2021
                                                                              NextGen 1.5     Page 16 of 29
  10/26/1999            180 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 10/25/99 ) to
                            strike Defendant's deposition designations of the fact deposition testimony of David
                            Smith, Eleanor White, and Joseph Demanche. Response due: 11/12/99 (JT) (Entered:
                            10/28/1999)
  10/26/1999            181 SUPPLEMENTAL RESPONSES by ENERGY CAPITAL CORP., ENERGY CAPITAL
                            to [172-1] proposed findings by USA. Service: 10/25/99 (JT) (Entered: 10/28/1999)
  10/26/1999            182 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL to Defendant's
                            proposed exhibits. Service: 10/25/99 (JT) (Entered: 10/29/1999)
  10/26/1999            183 NOTICE of Counter-Designations of Deposition Testimony by ENERGY CAPITAL
                            CORP., ENERGY CAPITAL. Service: 10/25/99 (JT) Modified on 10/29/1999 (Entered:
                            10/29/1999)
  10/26/1999            184 NOTICE of Statement re: the admissibility of Plaintiff's proposed documentary exhibits
                            by USA. Service: 10/26/99 (JT) (Entered: 10/29/1999)
  10/26/1999            185 NOTICE of Deposition Designations for Case-In-Chief by ENERGY CAPITAL CORP.,
                            ENERGY CAPITAL. Service: 10/25/99 (JT) (Entered: 10/29/1999)
  10/26/1999            186 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 10/25/99 ) for
                            Leave to File second amended list of witnesses and amended list of trial exhibits.
                            Response due: 11/12/99 (JT) (Entered: 10/29/1999)
  10/27/1999            187 MOTION by USA (Service : 10/27/99 ) For reconsideration of [171-1] order under Rule
                            83.2. (JT) (Entered: 10/29/1999)
  10/28/1999                    Pre-Trial Conference held ( Transcript due 11/29/99 ) (DS) (Entered: 11/01/1999)
  10/29/1999            189 Amended Exhibit list by ENERGY CAPITAL CORP., ENERGY CAPITAL. Service:
                            10/25/99 (JT) (Entered: 11/02/1999)
  10/29/1999            190 Amended Witness list by ENERGY CAPITAL CORP., ENERGY CAPITAL. Service:
                            9/17/99 (JT) (Entered: 11/02/1999)
  10/29/1999            191 Amended Witness list by USA. Service: 10/8/99 (JT) (Entered: 11/02/1999)
  10/29/1999            192 Second Amended Witness list by ENERGY CAPITAL CORP., ENERGY CAPITAL.
                            Service: 10/25/99 (JT) (Entered: 11/02/1999)
  10/29/1999            193 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 10/26/99 ) for
                            Leave to File substitute list of objections to Defendant's proposed exhibits. (substitute list
                            attached) Filed by leave of the Judge. Response due: 11/12/99 (JT) (Entered: 11/02/1999)
  10/29/1999            194 ORDER granting [154-1] motion for Leave to File amended list of witnesses; granting in
                            part (to add Melvin Belin, John Daly, George Weidenfeller and Susan Gaffney), denying
                            in part (with respect to Mark Josephs and Thomas Kiley) [186-1] motion for Leave to
                            File second amended list of witnesses and amended list of trial exhibits; granting [193-1]
                            motion for Leave to File substitute list of objections to Defendant's proposed exhibits;
                            granting [177-1] motion for Leave to File amended witness list; granting [180-1] motion
                            to strike Defendant's deposition designations of the fact deposition testimony of David
                            Smith, Eleanor White, and Joseph Demanche. Set Additional Documents due: 11/12/99
                            for Plaintiff (counter-designation pages for the deposition passages that the Defendant
                            intends to submit into evidence) and for Defendant (counter-designation pages for the
                            deposition passages that the Plaintiff intends to submit into evidence) ; set Plaintiff's brief
                            in response to Defendant's motion for reconsideration deadline to 11/12/99 ; and set
                            Notice of Compliance deadline to 11/1/99 for Plaintiff to submit an explanation of why it

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                    15/28
     Case
2/28/2021    2:21-mc-14073-JEM Document       27-2
                                          CM/ECF       Entered
                                                 Live System,    onDistrict
                                                              USCFC, FLSD     Docket
                                                                            Version      03/01/2021
                                                                                    NextGen 1.5     Page 17 of 29
                        objected to the Defendant's proposed exhibits. ( signed by Chief Judge Loren A. Smith
                        for Judge Edward J. Damich ) Copy to parties. (JT) (Entered: 11/03/1999)
  10/29/1999                    Deadline updated; Response to [187-1] motion For reconsideration of [171-1] order
                                under Rule 83.2. reset to 11/12/99. (JT) (Entered: 11/03/1999)
  11/01/1999            188 TRANSCRIPT of proceedings re: pretrial conference (one volume), taken at Washington,
                            DC, on October 28, 1999. Notice to parties. (DS) (Entered: 11/01/1999)
  11/02/1999            196 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 11/1/99 ) for
                            Leave to File prior memorandum. Response due: 11/18/99 (JT) (Entered: 11/05/1999)
  11/03/1999            195 Designated Exhibit list by ENERGY CAPITAL CORP. and ENERGY CAPITAL, by
                            leave of the Judge. Service: 10/27/99. (FE) (Entered: 11/05/1999)
  11/03/1999            197 AMENDED STATEMENT by USA re: the admissibility of Plaintiff's proposed
                            documentary exhibits. Filed by leave of the Judge. Service: 11/1/99 (JT) (Entered:
                            11/07/1999)
  11/05/1999                    Trial held ( Transcript due 12/6/99 ) (DS) (Entered: 11/08/1999)
  11/08/1999                    Status Conference set at 10:00 on 11/9/99 (DS) (Entered: 11/09/1999)
  11/08/1999            198 NOTICE of Statement re: the admissibility of Defendant's proposed exhibits by
                            ENERGY CAPITAL CORP., ENERGY CAPITAL. Filed by leave of the Judge. Service:
                            11/1/99 (JT) (Entered: 11/12/1999)
  11/08/1999            199 ORDER set date for filing cross-designations of deposition testimony for 11/19/99 ; set
                            Defendant's motion to strike the entire deposition testimony of a witness filing deadline
                            to 11/19/99 ; set Defendant's amended submission of deposition testimony deadline to
                            11/19/99 ; Plaintiff's response to [187-1] motion for reconsideration of [171-1] order
                            under Rule 83.2. reset to 11/19/99 ; and set Status Conference for 2:00 p.m., 12/1/99. (
                            signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered: 11/12/1999)
  11/08/1999                    Deadline updated; Motion Filing deadline to 11/19/99 , Amended Pleadings deadline to
                                11/19/99. (JT) (Entered: 11/12/1999)
  11/09/1999                    Status Conference held ( Transcript due 12/9/99 ) (DS) (Entered: 11/09/1999)
  11/09/1999            200 ORDER granting [196-1] motion for Leave to File prior memorandum. Trial will resume
                            at 9:00 a.m., 12/9/99 ; trial will resume again on 1/18/00 at 9:00 a.m.; set deadline for
                            Defendant's motion for protective order regarding Susan Gaffney to 11/16/99 ; and set
                            deadline for Plaintiff's response to 11/23/99. ( signed by Judge Edward J. Damich ) Copy
                            to parties. (JT) (Entered: 11/15/1999)
  11/09/1999            201 MEMORANDUM by ENERGY CAPITAL CORP., ENERGY CAPITAL re: Defendant's
                            proposed findings of uncontroverted fact. Filed by leave of the Judge. Service: 8/17/99
                            (JT) (Entered: 11/15/1999)
  11/16/1999            202 MOTION by USA (Service : 11/16/99 ) for Protective Order regarding the testimony of
                            HUD Inspector General Susan Gaffney. Response due: 12/3/99 (JT) (Entered:
                            11/18/1999)
  11/19/1999            203 MOTION by USA (Service: 11/19/99) to Strike plaintiff's deposition designations of
                            Albert Sullivan, Casimir Kolaski and Nicolas Retsinas . Response due: 12/6/99. (FE)
                            (Entered: 11/22/1999)
  11/19/1999            204 TRANSCRIPT of proceedings 5 volumes, at Boston, Massachusetts, for the dates of
                            November 1-5, 1999. Notice to parties. (FE) (Entered: 11/22/1999)
  11/19/1999            205 NOTICE of Cross-Designations to Plaintiff's Deposition Designations for use in
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                   16/28
     Case
2/28/2021    2:21-mc-14073-JEM Document        27-2
                                           CM/ECF       Entered
                                                  Live System,    onDistrict
                                                               USCFC, FLSD     Docket
                                                                             Version      03/01/2021
                                                                                     NextGen 1.5     Page 18 of 29
                        Plaintiff's Case-In-Chief by USA. Service: 11/19/99 (JT) (Entered: 11/24/1999)
  11/23/1999            206 RESPONSE by ENERGY CAPITAL CORP. and ENERGY CAPITAL (Service:
                            11/22/99) to [202-1] motion for Protective Order regarding the testimony of HUD
                            Inspector General Susan Gaffney. Reply due: 12/6/99. (FE) (Entered: 11/29/1999)
  11/24/1999            207 NOTICE of Deposition Counter-Designations by ENERGY CAPITAL CORP., ENERGY
                            CAPITAL. Filed by leave of the Judge. Service: 11/19/99 (JT) (Entered: 11/30/1999)
  11/24/1999            208 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 11/19/99 ) to
                            strike Defendant's Deposition Designations for persons not currently employed by or
                            agents of Energy Capital Partners. Filed by leave of the Judge. Response due: 12/6/99
                            (JT) (Entered: 11/30/1999)
  11/24/1999            209 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 11/19/99 )
                            to [187-1] motion For reconsideration of [171-1] order under Rule 83.2. Filed by leave of
                            the Judge. (JT) (Entered: 11/30/1999)
  12/01/1999                    Mid-trial Conference held ( Transcript due 1/3/00 ) (DS) (Entered: 12/02/1999)
  12/02/1999            211 RESPONSE by USA (Service: 12/2/99 ) to [208-1] motion to strike Defendant's
                            Deposition Designations for persons not currently employed by or agents of Energy
                            Capital Partners. Reply due: 12/16/99 (JT) (Entered: 12/06/1999)
  12/02/1999            213 ORDER granting [202-1] motion for Protective Order regarding the testimony of HUD
                            Inspector General Susan Gaffney. Set Trial to resume at 10:00 a.m., 12/9/99 (other days
                            trial will begin at 9:00 a.m.) ; Defendant's response to [208-1] motion to strike
                            Defendant's deposition designations reset to 12/3/99 and Plaintiff's response to [203-1]
                            motion to Strike plaintiff's deposition designations of Albert Sullivan, Casimir Kolaski
                            and Nicolas Retsinas reset to 12/3/99. ( signed by Judge Edward J. Damich ) Copy to
                            parties. (JT) (Entered: 12/07/1999)
  12/03/1999                    *** A petition for writ of mandamus has been filed. Misc. Number 600. *** (HW)
                                (Entered: 12/06/1999)
  12/03/1999            210 ORDER - The United States submits a petition for a writ of mandamus to direct the
                            United States Court of Federal Claims to vacateits order requiring Andrew Cuomo,
                            Secretary of Housing and Urban Development, to appear and present testimony
                            beginning on December 9, 1999. Upon consideration thereof, IT IS ORDERED THAT:
                            Energy Capital Corporation is directed to respond by noon on December 7, 1999 (Daniel
                            M. Friedman, Senior Circuit Judge). Copy to parties. (HW) (Entered: 12/06/1999)
  12/03/1999            212 ORDER denying [187-1] motion For reconsideration of [171-1] order under Rule 83.2.
                            (signed by Judge Edward J. Damich). Copy to parties. (FE) (Entered: 12/06/1999)
  12/03/1999            214 TRANSCRIPT of proceedings 1 volume, at Washington, D.C., for date of December 1,
                            1999. Notice to parties. (FE) (Entered: 12/07/1999)
  12/07/1999            216 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 12/7/99 ) to
                            [203-1] motion to Strike plaintiff's deposition designations of Albert Sullivan, Casimir
                            Kolaski and Nicolas Retsinas. Reply due: 12/20/99. (FE) (Entered: 12/09/1999)
  12/07/1999            217 MOTION by USA (Service : 12/7/99 ) to Stay Secretary Cuomo's testimony pending
                            resolution of Defendant's petition for a writ of mandamus , and for expedited review.
                            Response due: 12/27/99 (JT) (Entered: 12/09/1999)
  12/08/1999            215 TRANSCRIPT of proceedings re: Status Conference, 1 volume, at Washington, D.C., for
                            date of November 9, 1999. Notice to parties. (FE) (Entered: 12/09/1999)
  12/08/1999            221 ORDER re: The United States' petition for a writ of mandamus is granted (signed Alvin
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                  17/28
     Case
2/28/2021    2:21-mc-14073-JEM Document        27-2
                                           CM/ECF       Entered
                                                  Live System,    onDistrict
                                                               USCFC, FLSD     Docket
                                                                             Version      03/01/2021
                                                                                     NextGen 1.5     Page 19 of 29
                        A. Schall, Circuit Judge, CAFC). Copy to parties. (HW) (Entered: 12/28/1999)
  12/09/1999            218 MOTION by USA (Service : 12/8/99 ) for Leave to Address exclusion from trial of all
                            testimony relating to attorneys' fees. Response due: 12/27/99 (JT) (Entered: 12/13/1999)
  12/16/1999            219 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 12/16/99) to
                            submit deposition testimony of Albert Sullivan . Response due: 1/4/99. (FE) (Entered:
                            12/20/1999)
  12/17/1999                    Trial held ( Transcript due 1/18/00 ) (DS) (Entered: 12/21/1999)
  12/21/1999            220 ORDER re: (1) oral argument set for 2:00 p.m., 1/11/00 for [125-1] motion for Partial
                            Summary Judgment ; (2) the Court intends to hear from the parties on the issue of
                            opening discovery onthe topic of government misconduct that would entitle the Plaintiff
                            to attorneys' fees; (3) the Court will defer any briefing (and any ruling) on this issue until
                            January 2000; and (4) the Defendant shall provide its order of witnesses to the Plaintiff as
                            soon as posible, but not later than January 11, 2000 ( signed by Judge Edward J. Damich
                            ) Copy to parties. (HW) (Entered: 12/28/1999)
  12/30/1999            222 TRANSCRIPT of proceedings 8 volumes, at Washington, D.C., for the dates of
                            December 9-17, 1999. 1 of the 8 vols. (pages 2082-2313; 12/15/99) was filed UNDER
                            SEAL. Notice to parties. (FE) (Entered: 01/03/2000)
  01/04/2000            223 ORDER set Defendant's witness list deadline to 1/11/00 (at the beginning of the oral
                            argument). ( signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered:
                            01/04/2000)
  01/04/2000            224 Deposition designations, contained in two volumes, filed by ENERGY CAPITAL CORP.,
                            ENERGY CAPITAL [by leave of the judge]. (DS) (Entered: 01/05/2000)
  01/05/2000            225 MOTION by USA (Service: 1/5/00) for Protective Order . Response due: 1/24/00. (FE)
                            (Entered: 01/06/2000)
  01/11/2000            226 PUBLISHED DECISION addressing issues raised in Defendant's Motion to Compel filed
                            on 6/22/99 and ruled upon on 7/14/99. ( signed by Judge Edward J. Damich ). Copy to
                            parties. (JT) Modified on 01/12/2000 (Entered: 01/11/2000)
  01/11/2000            227 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 1/10/00 ) to
                            [225-1] motion for Protective Order. Reply due: 1/24/00 (JT) (Entered: 01/11/2000)
  01/11/2000            228 MOTION by USA (Service : 1/11/00 (by hand)) for an order admitting certain documents
                            into evidence and for expedited consideration. Response due: 1/25/00 (JT) (Entered:
                            01/11/2000)
  01/11/2000            229 Second Amended Witness list by USA. Service: 1/11/00 (JT) (Entered: 01/11/2000)
  01/11/2000                    Oral Argument re: [125-1] motion for Partial Summary Judgment by USA ( Transcript
                                due 2/10/00 ) (DS) (Entered: 01/12/2000)
  01/12/2000            230 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 1/11/00 ) to
                            strike Defendant's Rule 52(C) Motion. Response due: 1/28/00 (JT) (Entered: 01/12/2000)
  01/12/2000            231 ORDER granting [225-1] motion for Protective Order. Set Plaintiff's motion to open
                            discovery filing deadline to 2/4/00 , set Defendant's response to 2/25/00, and set
                            Plaintiff's reply to 3/1/00 ; set Plaintiff's deadline to file a list of witnesses whom it would
                            like to depose re: attorneys' fees to 2/4/00 and set Defendant's deadline regarding the
                            same to 2/25/00. ( signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered:
                            01/13/2000)
  01/12/2000                    Status Conference set at 1:00 p.m. on 1/14/00 (DS) (Entered: 01/13/2000)
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                     18/28
     Case
2/28/20212:21-mc-14073-JEM Document       27-2
                                      CM/ECF       Entered
                                             Live System,    onDistrict
                                                          USCFC, FLSD     Docket
                                                                        Version      03/01/2021
                                                                                NextGen 1.5     Page 20 of 29
  01/13/2000   232 MOTION by USA (Service : 1/12/00 ) for authorization of service of subpoenas more
                    than 100 miles from place of trial and for expedited consideration. Response due: 1/31/00
                    (response to motion to strike included) (JT) (Entered: 01/14/2000)
  01/13/2000            232 RESPONSE by USA (Service: 1/12/00 ) to [230-1] motion to strike Defendant's Rule
                            52(C) Motion. Reply due: 1/31/00 (motion to subpoena included) (JT) (Entered:
                            01/14/2000)
  01/14/2000                    Status Conference held ( Transcript due 2/14/00 ) (DS) (Entered: 01/14/2000)
  01/14/2000            233 RESPONSE by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 1/13/00 ) to
                            [232-1] motion for authorization of service of subpoenas more than 100 miles from place
                            of trial, [232-2] motion for expedited consideration. Reply due: 1/28/00 (reply to
                            response to motion included) (JT) (Entered: 01/14/2000)
  01/14/2000            233 REPLY by ENERGY CAPITAL CORP., ENERGY CAPITAL to response to [230-1]
                            motion to strike Defendant's Rule 52(C) Motion. Service: 1/13/00 (response to motions
                            included) (JT) (Entered: 01/14/2000)
  01/14/2000            234 ORDER granting [232-1] motion for authorization of service of subpoenas more than 100
                            miles from place of trial ( signed by Judge Edward J. Damich). Copy to parties. (FE)
                            (Entered: 01/14/2000)
  01/19/2000            235 ORDER granting in part, denying in part [228-1] motion for an order admitting certain
                            documents into evidence, granting [228-2] motion for expedited consideration, denying
                            in part, as moot [232-1] motion for authorization of service of subpoenas more than 100
                            miles from place of trial ( signed by Judge Edward J. Damich ) Copy to parties. (DS)
                            (Entered: 01/19/2000)
  01/19/2000            236 TRANSCRIPT of proceedings 1 volume, at Washington, D.C., for date of January 11,
                            2000. Notice to parties. (FE) (Entered: 01/20/2000)
  01/27/2000            237 ORDER set trial to resume at 10:00 a.m., 2/7/00 ; set deadline for Defendant to produce a
                            letter from Vicki Hays written to HUD due 2/7/00 ; reset Plaintiff's motion to open
                            discovery filing deadline to 2/22/00 ; reset Defendant's response to Plaintiff's motion due
                            3/14/00; and reset Plaintiff's reply to response to motion due 3/21/00. ( signed by Judge
                            Edward J. Damich ) Copy to parties. (JT) (Entered: 02/02/2000)
  01/28/2000                    Trial set for 10:00 a.m. on 2/14/00 and at 9:00 a.m. on 2/15/00. (DS) (Entered:
                                02/17/2000)
  02/07/2000                    Trial held ( Transcript due 3/8/00 ) (DS) (Entered: 02/09/2000)
  02/14/2000            238 TRANSCRIPT of proceedings re: Status Conference, 1 volume, at Washington, D.C., for
                            date of January 14, 2000. Notice to parties. (FE) (Entered: 02/15/2000)
  02/15/2000                    Trial held ( Transcript due 3/16/00 ) (DS) (Entered: 02/17/2000)
  02/17/2000            239 ORDER set oral argument on the Plaintiff's motion to open disocvery for 10:00 a.m.,
                            4/4/00 and set closing argument for 10:00 a.m., 5/17/00. ( signed by Judge Edward J.
                            Damich ) Copy to parties. (JT) (Entered: 02/18/2000)
  02/22/2000            240 TRANSCRIPT of proceedings 1 volume, at Washington, D.C., for date of February 14,
                            2000. Notice to parties. (FE) (Entered: 02/23/2000)
  02/24/2000            241 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 2/22/00 ) to
                            open discovery relating to entitlement to attorney's fees. Filed by leave of the Judge.
                            Response due: 3/14/00 (JT) Modified on 02/25/2000 (Entered: 02/25/2000)
  02/24/2000            242 Witness list by ENERGY CAPITAL CORP., ENERGY CAPITAL. Filed by leave of the
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                 19/28
     Case
2/28/2021    2:21-mc-14073-JEM Document       27-2
                                          CM/ECF       Entered
                                                 Live System,    onDistrict
                                                              USCFC, FLSD     Docket
                                                                            Version      03/01/2021
                                                                                    NextGen 1.5     Page 21 of 29
                        Judge. Service: 2/22/00 (JT) (Entered: 02/28/2000)
  02/28/2000            243 TRANSCRIPT of proceedings 1 volume, at Washington, D.C., for date of January 27,
                            2000. Notice to parties. (FE) (Entered: 02/29/2000)
  03/13/2000            244 TRANSCRIPT of proceedings 6 volumes, at Boston, Massachusetts, and Washington,
                            D.C., for the dates of January 18-24, 2000, and February 7, 2000. Filed with Plaintiff's
                            Exhibits: 1-119, 120 A&B, 121-124, 125 (3 large bound volumes), 126, 129-133, 140-
                            141, 143-144, 146-148, 150, 154-159, 161. Defendant's Exhibits: A, 1-102, 104-176, 180,
                            193, 196-198, 200, 222-223, 230-231, 234, 239, 243, 249, 271, 274-281, 284-286. Notice
                            to parties. (FE) (Entered: 03/14/2000)
  03/14/2000            245 RESPONSE by USA (Service: 3/14/00 ) to [241-1] motion to open discovery relating to
                            entitlement to attorney's fees. Reply due: 3/21/00 (DS) (Entered: 03/15/2000)
  03/21/2000            246 REPLY by ENERGY CAPITAL CORP. and ENERGY CAPITAL to response to [241-1]
                            motion to open discovery relating to entitlement to attorney's fees. Service: 3/20/00. (FE)
                            (Entered: 03/23/2000)
  03/27/2000            247 Witness List (deposition witnesses relating to attorney's fees) by USA. Filed by leave of
                            the Judge. Service: 3/24/00 (JT) (Entered: 03/29/2000)
  03/27/2000            248 MOTION by USA (Service : 3/24/00 ) for Leave to File amended response to Plaintiff's
                            motion to open discovery relating to entitlement to attorneys' fees. Filed by leave of the
                            Judge. Response due: 4/10/00 (JT) (Entered: 03/29/2000)
  03/27/2000            249 ORDER granting [248-1] motion for Leave to File amended response to Plaintiff's
                            motion to open discovery relating to entitlement to attorneys' fees. Set deadline of
                            3/31/00 for Plaintiff to file a supplemental reply. A courtesy copy should be delivered by
                            e-mail or facsimile before noon. The supplemental reply shall not exceed 5 pages,
                            excluding pages for signature and certification. ( signed by Judge Edward J. Damich )
                            Copy to parties. (JT) (Entered: 03/29/2000)
  03/27/2000            250 AMENDED RESPONSE by USA to [241-1] motion to open discovery relating to
                            entitlement to attorney's fees by ENERGY CAPITAL, ENERGY CAPITAL CORP.
                            Service: 3/24/00 (JT) (Entered: 03/29/2000)
  03/30/2000            251 SUPPLEMENTAL REPLY by ENERGY CAPITAL CORP. and ENERGY CAPITAL re:
                            [246-1] motion reply by ENERGY CAPITAL and ENERGY CAPITAL CORP. Service:
                            3/29/00. (FE) (Entered: 03/30/2000)
  03/30/2000            252 MOTION by ENERGY CAPITAL CORP. and ENERGY CAPITAL (Service : 3/29/00)
                            to modify schedule for closing arguments . Response due: 4/17/00. (FE) (Entered:
                            03/30/2000)
  04/03/2000                    Oral Argument re: [241-1] motion to open discovery relating to entitlement to attorney's
                                fees. by ENERGY CAPITAL, ENERGY CAPITAL CORP. set at 10:00 a.m. on 4/4/00
                                (DS) (Entered: 04/04/2000)
  04/04/2000                    Oral Argument re: [241-1] motion to open discovery relating to entitlement to attorney's
                                fees. by ENERGY CAPITAL, ENERGY CAPITAL CORP. ( Transcript due 5/4/00 ) (DS)
                                (Entered: 04/04/2000)
  04/04/2000                    Closing Arguments set at 10:00 a.m. on 5/17/00 (DS) (Entered: 04/04/2000)
  04/11/2000            253 ORDER denying [252-1] motion to modify schedule for closing arguments (signed by
                            Judge Edward J. Damich). Copy to parties. (FE) (Entered: 04/11/2000)
  04/14/2000            254 TRANSCRIPT of proceedings, 1 volume, at Washington, D.C., for date of April 4, 2000.
                            Notice to parties. (FE) (Entered: 04/18/2000)
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                  20/28
     Case
2/28/2021    2:21-mc-14073-JEM Document 27-2
                                    CM/ECF       Entered
                                           Live System,    onDistrict
                                                        USCFC, FLSD     Docket
                                                                      Version      03/01/2021
                                                                              NextGen 1.5     Page 22 of 29
  04/19/2000            255 MOTION by USA (Service : 4/19/00 ) to Extend Time to make post-trial filings [until
                            April 27, 2000]. Response due: 5/8/00 (JT) Modified on 04/20/2000 (Entered:
                            04/20/2000)
  04/20/2000            256 ORDER granting [255-1] motion to Extend Time to make post-trial filings by 4/27/00
                            (signed by Judge Edward J. Damich). Copy to parties. (FE) (Entered: 04/21/2000)
  04/26/2000            257 MOTION by USA (Service: 4/25/00) to Extend Time to make post trial filings , (until
                            April 28, 2000). (FE) (Entered: 04/27/2000)
  04/27/2000            258 ORDER granting [257-1] motion to Extend Time to make post trial filings. Reset Notice
                            of Compliance deadline to 4/28/00 for the post-trial filings. ( signed by Judge Edward J.
                            Damich ) Copy to parties. (JT) (Entered: 04/28/2000)
  04/28/2000            259 Post-trial factual submission filed by USA. Service: 4/28/00 (DS) (Entered: 05/01/2000)
  04/28/2000            260 Supplemental conclusions of law based upon cases decided on or after September 30,
                            1999 filed by USA. Service: 4/28/00 (DS) (Entered: 05/01/2000)
  04/28/2000            261 Post-trial brief by ENERGY CAPITAL CORP., ENERGY CAPITAL. Service: 4/28/00
                            (JT) (Entered: 05/02/2000)
  04/28/2000            262 NOTICE of Post-Trial Factual Submission by ENERGY CAPITAL CORP., ENERGY
                            CAPITAL. Service: 4/28/00 (JT) (Entered: 05/02/2000)
  05/03/2000            263 MOTION by USA (Service: 5/3/00) to Strike [262-1] notice by ENERGY CAPITAL,
                            ENERGY CAPITAL CORP . Response due: 5/22/00. (FE) (Entered: 05/05/2000)
  05/04/2000            264 ORDER granting [263-1] motion to Strike [262-1] notice by ENERGY CAPITAL,
                            ENERGY CAPITAL CORP. Set deadline of 5/8/00 for Plaintiff to file an amended post-
                            trial factual submission. ( signed by Judge Edward J. Damich ) Copy to parties. (JT)
                            (Entered: 05/05/2000)
  05/04/2000            265 ORDER modifying the earlier order of this date and reset Plaintiffs' deadline to file their
                            amended post-trial factual submission to 5/9/00. ( signed by Judge Edward J. Damich )
                            Copy to parties. (JT) (Entered: 05/05/2000)
  05/12/2000            266 Amended Post-trial factual submission by ENERGY CAPITAL CORP. filed [by leave of
                            the judge]. Service: 5/9/00 (DS) (Entered: 05/17/2000)
  05/17/2000                    Closing Arguments held ( Transcript due 6/16/00 ) (DS) (Entered: 05/18/2000)
  05/18/2000            267 ORDER set deadline of 5/31/00 for the parties' submission re: whether Plaintiff contacted
                            first mortgagees (other than Fannie Mae), percentage of first mortgages held by Fannie
                            Mae, and HUD regulations. This submission should not exceed 2 pages, excluding pages
                            for signature block and certification. Set Plaintiffs' deadline to 6/1/00 and Defendant's
                            deadline to 6/15/00 for the filing of briefs re: whether the Court can find facts that differ
                            from the assumptions used by the experts. All briefs are limited to 15 pages, excluding
                            pages for signature block and certification. Set Defendant's deadline to 6/1/00 and set
                            Plaintiffs' deadline to 6/15/00 for the filing of briefs re: lost profit damages for a new
                            venture. All briefs are limited to 15 pages, excluding pages for signature block and
                            certification. ( signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered:
                            05/21/2000)
  05/23/2000            268 TRANSCRIPT of proceedings, 1 volume, at Washington, D.C., for date of May 17, 2000.
                            Notice to parties. (FE) (Entered: 05/24/2000)
  05/31/2000            269 Supplemental Post-trial submission filed by USA. Service: 5/31/00 (DS) (Entered:
                            06/01/2000)

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                 21/28
     Case
2/28/20212:21-mc-14073-JEM Document      27-2
                                     CM/ECF       Entered
                                            Live System,    onDistrict
                                                         USCFC, FLSD     Docket
                                                                       Version      03/01/2021
                                                                               NextGen 1.5     Page 23 of 29
  05/31/2000   272 Post-Argument brief by ENERGY CAPITAL CORP., ENERGY CAPITAL. Service:
                    5/31/00 (JT) Modified on 06/05/2000 (Entered: 06/05/2000)
  06/01/2000            270 MOTION by USA (Service : 5/31/00 ) to Extend Time to file post-trial brief (to June 2,
                            2000). (DS) (Entered: 06/01/2000)
  06/01/2000            273 ORDER granting [270-1] motion to Extend Time to file post-trial brief. Set opposition
                            briefs deadline to 6/15/00. ( signed by Chief Judge Loren A. Smith for Judge Edward J.
                            Damich ) Copy to parties. (JT) Modified on 06/05/2000 (Entered: 06/05/2000)
  06/02/2000            271 Post-Argument brief by USA . Service: 6/2/00 (DS) Modified on 06/05/2000 (Entered:
                            06/05/2000)
  06/02/2000            274 MEMORANDUM by ENERGY CAPITAL CORP. and ENERGY CAPITAL re:
                            calculation of lost profits based upon the Court's findings. Service: 6/1/00. (FE) (Entered:
                            06/05/2000)
  06/19/2000            275 RESPONSE by USA to [274-1] memorandum by ENERGY CAPITAL, ENERGY
                            CAPITAL CORP. Filed by leave of the Judge. Service: 6/15/00 (JT) (Entered:
                            06/19/2000)
  06/21/2000            276 OPPOSITION by ENERGY CAPITAL CORP., ENERGY CAPITAL to [271-1] post-trial
                            brief by USA, by leave of the Judge. Service: 6/15/00. (FE) (Entered: 06/21/2000)
  07/25/2000            277 PUBLISHED DECISION denying [241-1] motion to open discovery relating to
                            entitlement to attorney's fees. ( signed by Judge Edward J. Damich ). Copy to parties.
                            (JT) (Entered: 07/27/2000)
  07/28/2000            278 ERRATA re: published decision of 7/25/00. ( signed by Judge Edward J. Damich ) Copy
                            to parties. (JT) (Entered: 08/01/2000)
  08/22/2000            279 PUBLISHED DECISION concluding, pursuant to RCFC 54(b), inasmuch as there
                            appears to be no just reason for delay, the Clerk's Office is directed to enter judgment in
                            favor of the Plaintiff in the amount of $8,787,000.00 on Count 1, the breach of contract
                            count. ( signed by Judge Edward J. Damich ). Copy to parties. (LD) (Entered:
                            08/23/2000)
  08/23/2000            280 [Superceded by Judgment of 12/21/00] JUDGMENT entered, pursuant to Rule 58, and as
                            provided for in RCFC 54(b), that plaintiff shall recover of and from the United States the
                            sum of $8,787,000.00, on count 1, the breach of contract count of the complaint. (signed
                            by Clerk). Copy to parties. (LD) Modified on 12/27/2000 (Entered: 08/23/2000)
  08/28/2000            281 CERTIFIED TRANSCRIPT OF JUDGMENT, dated August 25, 2000, forwarded to
                            attorney of record. See letter in file. (FE) (Entered: 08/28/2000)
  09/05/2000            282 STATUS REPORT on Count II by ENERGY CAPITAL CORP. and ENERGY
                            CAPITAL. Service: 9/1/00. (FE) (Entered: 09/07/2000)
  09/07/2000            283 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 9/7/00 ) for
                            Reconsideration/Rehearing Pursuant to Rule 59 re: [280-1] judgment order . (HW)
                            (Entered: 09/11/2000)
  09/22/2000            284 Bill of costs by ENERGY CAPITAL CORP. and ENERGY CAPITAL Service: 9/21/00
                            (Objection to Bill of Costs due by 10/10/00). (FE) (Entered: 09/25/2000)
  09/26/2000            285 ORDER directing the Clerk to return to Defendant their motion for enlargement of time
                            to file a response to Plaintiff's motion to alter or amend the judgment. (Rule 59(b) does
                            not permit a response to a motion filed under Rule 59. However, Rule 59(b) also specifies
                            that the Court "will not rule in favor of such a motion without first requesting by order a
                            response to it." Defendant's Response to [283-1] motion for Reconsideration/Rehearing
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                 22/28
     Case
2/28/2021    2:21-mc-14073-JEM Document       27-2
                                          CM/ECF       Entered
                                                 Live System,    onDistrict
                                                              USCFC, FLSD     Docket
                                                                            Version      03/01/2021
                                                                                    NextGen 1.5     Page 24 of 29
                        Pursuant to Rule 59 re: [280-1] judgment order set to 9/29/00. ( signed by Judge Edward
                        J. Damich ) Copy to parties. (JT) (Entered: 09/29/2000)
  09/29/2000            286 MOTION by USA (Service : 9/29/00 ) to Extend Time to respond to Plaintiff's motion to
                            alter or amend the judgment [until October 6, 2000]. Response due: 10/16/00 (JT)
                            (Entered: 10/04/2000)
  10/02/2000            287 ORDER granting [286-1] motion to Extend Time to respond to Plaintiff's motion to alter
                            or amend the judgment by 10/6/00 (signed by Judge Edward J. Damich). Copy to parties.
                            (FE) (Entered: 10/05/2000)
  10/02/2000            287 ORDER granting [286-1] motion to Extend Time to respond to Plaintiff's motion to alter
                            or amend the judgment Response to [283-1] motion for Reconsideration/Rehearing
                            Pursuant to Rule 59 re: [280-1] judgment order reset to 10/6/00 ( signed by Judge Edward
                            J. Damich ) Copy to parties. (DS) (Entered: 10/10/2000)
  10/06/2000            288 RESPONSE by USA (Service: 10/6/00) to [283-1] motion for Reconsideration/Rehearing
                            Pursuant to Rule 59 re: [280-1] judgment order. Reply due: 10/20/00. (FE) (Entered:
                            10/10/2000)
  10/10/2000            289 OBJECTION (Reply due 10/27/00) by USA to [284-1] bill of costs by ENERGY
                            CAPITAL and ENERGY CAPITAL CORP. . Service: 10/10/00. (FE) (Entered:
                            10/12/2000)
  10/18/2000            290 REPLY by ENERGY CAPITAL CORP., ENERGY CAPITAL to [289-1] objection bill of
                            costs by USA. Service:10/17/00 (JT) (Entered: 10/23/2000)
  10/18/2000            291 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 10/17/00 ) for
                            Leave to File a reply memorandum in support of motion to alter or amend the judgment.
                            Response due: 11/3/00 (JT) (Entered: 10/23/2000)
  10/18/2000            292 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service : 10/17/00 ) for
                            Leave to Take videotape depositions in support of bill of costs. Response due: 11/3/00
                            (JT) (Entered: 10/23/2000)
  10/20/2000            294 ORDER granting [291-1] motion for Leave to File a reply memorandum in support of
                            motion to alter or amend the judgment. ( signed by Judge Edward J. Damich ) Copy to
                            parties. (DS) (Entered: 10/25/2000)
  10/20/2000            295 REPLY by ENERGY CAPITAL CORP. to response to [283-1] motion for
                            Reconsideration/Rehearing Pursuant to Rule 59 re: [280-1] judgment order . Service:
                            10/17/00 (DS) (Entered: 10/25/2000)
  10/23/2000            296 ORDER set Status Conference for 10:00 a.m., 11/8/00. ( signed by Judge Edward J.
                            Damich ) Copy to parties. (JT) (Entered: 10/25/2000)
  10/23/2000            293 NOTICE OF APPEAL by USA. Copy to ENERGY CAPITAL CORP., Judge Edward J.
                            Damich and to CAFC. Fee not required (HW) (Entered: 01/05/2001)
  10/31/2000                    CAFC Case Number Re: [293-1] appeal by USA. CAFC NUMBER: 01-5018. (HW)
                                (Entered: 01/05/2001)
  11/03/2000            297 RESPONSE by USA (Service: 11/3/00 ) to [292-1] motion for Leave to Take videotape
                            depositions in support of bill of costs. Reply due: 11/20/00 (JT) (Entered: 11/07/2000)
  11/06/2000            298 ORDER reset Status Conference for 2:00 p.m., 11/17/00. ( signed by Judge Edward J.
                            Damich ) Copy to parties. (JT) (Entered: 11/08/2000)
  11/13/2000            301 [ORDER] On the consideration of the notice of appeal, it appearing that a motion of the
                            type enumerated in Fed. R. App. P. 4 (a)(4) has been filed in the United States Court of
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                 23/28
     Case
2/28/2021    2:21-mc-14073-JEM Document        27-2
                                           CM/ECF       Entered
                                                  Live System,    onDistrict
                                                               USCFC, FLSD     Docket
                                                                             Version      03/01/2021
                                                                                     NextGen 1.5     Page 25 of 29
                        Federal Claims, rendering the notice of appeal ineffective, it is ORDERED that the
                        appeal be, and it hereby is, DEACTIVATED. The appeal will be reactivated upon entry of
                        the order disposing of the last such outstanding motion (signed Jan Horbaly, Clerk,
                        United States Court of Appeals for the Federal Circuit.) Copy to parties. (HW) (Entered:
                        11/27/2000)
  11/16/2000            299 REPLY by ENERGY CAPITAL CORP., ENERGY CAPITAL to response to [292-1]
                            motion for Leave to Take videotape depositions in support of bill of costs. Service:
                            11/15/00 (JT) (Entered: 11/20/2000)
  11/17/2000                    Status Conference held ( Transcript due 12/18/00 ) (DS) (Entered: 11/20/2000)
  11/20/2000            300 ORDER re: memorializing two orders made on the record at oral argument 11/17/00: (1)
                            Plaintiff shall file a Notice of Stipulation of Dismissal with prejudice by 11/28/00 , and
                            (2) Defendant is ordered to file a memorandum of legal authority for the proposition that
                            a high level government official cannot or should not be ordered to be deposed in a civil
                            action after he has left public office by 11/28/00 ( signed by Judge Edward J. Damich )
                            Copy to parties. (HW) (Entered: 11/22/2000)
  11/28/2000            302 MOTION by USA (Service: 11/28/00) to Extend Time to file the memorandum of legal
                            authority , (until November 30, 2000). (FE) (Entered: 11/29/2000)
  11/28/2000            303 Stipulation by ENERGY CAPITAL CORP., ENERGY CAPITAL of Dismissal of Count
                            II of the Amended Complaint (FE) (Entered: 11/30/2000)
  11/29/2000            305 ORDER granting [302-1] motion to Extend Time to file the memorandum of legal
                            authority. Reset Defendant's deadline to file the memorandum of legal authority to
                            11/30/00 ( signed by Judge Edward J. Damich ) Copy to parties. (JT) (Entered:
                            12/01/2000)
  11/30/2000            304 MEMORANDUM by USA regarding former officials. Service: 11/30/00 (DS) (Entered:
                            12/01/2000)
  12/04/2000            306 MOTION by ENERGY CAPITAL CORP., ENERGY CAPITAL (Service: 12/1/00) for
                            Leave to file memorandum regarding testimony of former Government officials .
                            Response due: 12/18/00. (FE) (Entered: 12/05/2000)
  12/06/2000            307 ORDER granting [306-1] motion for Leave to file memorandum regarding testimony of
                            former Government officials (signed by Judge Edward J. Damich). Copy to parties. (FE)
                            (Entered: 12/06/2000)
  12/06/2000            308 MEMORANDUM REGARDING TESTIMONY OF FORMER GOVERNMENT
                            OFFICIALS by ENERGY CAPITAL CORP. and ENERGY CAPITAL. Service: 12/1/00.
                            (FE) (Entered: 12/06/2000)
  12/18/2000            309 TRANSCRIPT of proceedings re: Status Conference, 1 volume, at Washington, D.C., for
                            date of November 17, 2000. Notice to parties. (FE) (Entered: 12/19/2000)
  12/19/2000            310 UNPUBLISHED DECISION granting in part, denying in part [283-1] motion for
                            Reconsideration/Rehearing Pursuant to Rule 59 re: [280-1] judgment and directing the
                            clerk to amend the judgment of August 22, 2000, and enter judgment in the amount of
                            $10,082,000, on Count I, as Count 2 has already been dismissed, the clerk shall close this
                            case. ( signed by Judge Edward J. Damich ). Copy to parties. (LD) (Entered: 12/19/2000)
  12/21/2000            311 JUDGMENT entered, pursuant to Rule 58, that plaintiff shall recover of and from the
                            United States the sum of $10,082,000.00 on Count I. Further, Count II of the amended
                            complaint is dismissed, with prejudice, pursuant to plaintiff's November 28, 2000
                            Stipulation. (signed by Clerk). Copy to parties. (LD) (Entered: 12/21/2000)

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                               24/28
     Case
2/28/20212:21-mc-14073-JEM Document      27-2
                                     CM/ECF       Entered
                                            Live System,    onDistrict
                                                         USCFC, FLSD     Docket
                                                                       Version      03/01/2021
                                                                               NextGen 1.5     Page 26 of 29
  12/21/2000        Case closed (LD) (Entered: 12/21/2000)
  12/26/2000            312 Certified Transcript of Judgment dated August 25, 2000 returned to Clerk's Office and
                            destroyed. (LD) (Entered: 12/27/2000)
  12/27/2000            313 CERTIFIED TRANSCRIPT OF JUDGMENT forwarded to attorney of record. See letter
                            in file. (DS) (Entered: 12/28/2000)
  01/05/2001            314 The ORDER disposing of the last motion subject to Fed. R. App. P. 4(a)(4) having been
                            filed in the United States Court of Federal Claims, it is ORDERED the the appeal be, and
                            the same hereby is, REACTIVATED effective Jnuary 5, 2001. (Jan Horbaly, Clerk, U.S.
                            Court of Appeal for the Federal Circuit). Copy to parties. (HW) (Entered: 01/05/2001)
  02/01/2001            315 UNPUBLISHED DECISION granting [292-1] motion for Leave to Take videotape
                            depositions in support of bill of costs. The Court orders that the videotaped depositions of
                            Andrew Cuomo and Howard Glasser are not to be taken before 2/13/01, and that the
                            parties shall file a Joint Status report notifying the Court of the deposition and three
                            proposed dates for a status conference, etc., ( signed by Judge Edward J. Damich ). Copy
                            to parties. (HW) (Entered: 02/02/2001)
  04/09/2001            316 MOTION by USA (Service: 4/9/01) to concede liability for bill of costs . Response due:
                            4/26/01. (FE) (Entered: 04/10/2001)
  05/01/2001            317 STATUS REPORT by USA. Service: 5/1/01. (FE) (Entered: 05/02/2001)
  05/03/2001            320 ORDER setting telephonic Status Conference for 11:00 a.m. on 5/4/01 (signed by Judge
                            Edward J. Damich). Copy to parties. (LTD) (Entered: 05/07/2001)
  05/04/2001            318 ORDER granting [316-1] motion to concede liability for bill of costs granting [284-1] bill
                            of costs and directing the clerk to enter judgment for costs in favor of the plaintiff in the
                            amount of $70,014.57. By mutual agreement of the parties no further review for this
                            judgment will be sought; therefore this judgment may be paid. Because the Court has
                            granted the Defendant's motion to concede costs, it is unnecessary to take the videotaped
                            depositions of Andrew Cuomo and Howard Glaser. ( signed by Judge Edward J. Damich
                            ) Copy to parties. (LD) (Entered: 05/04/2001)
  05/04/2001            319 JUDGMENT entered, pursuant to Rule 58, that the plaintiff recover of and from the
                            United States the sum of $70,014.57 in costs. This amount is in addition to the judgment
                            entered on December 21, 2000. (signed by Clerk). Copy to parties. (LD) (Entered:
                            05/04/2001)
  05/04/2001                    Status Conference held ( Transcript due 6/4/01 ) (DS) (Entered: 05/08/2001)
  05/08/2001            321 CERTIFIED TRANSCRIPT OF JUDGMENT, dated May 4, 2001, forwarded to attorney
                            of record, which provides for the payment of costs. See letter in file. (FE) (Entered:
                            05/08/2001)
  05/24/2001            322 TRANSCRIPT of proceedings re: Status Conference, 1 volume (23 pages), at
                            Washington, D.C., for date of May 4, 2001. Notice to parties. (FE) (Entered: 05/25/2001)
  12/17/2002            323 MANDATE of CAFC, dated December 17, 2002, affirming in part and reversing in part
                            311 Judgment. (dls, ) (Entered: 04/24/2003)
  12/26/2002            324 MOTION by ENERGY CAPITAL CORP. (Service: 12/23/02) for entry of amended final
                            judgment . Response due: 1/9/03. (LTD) (Entered: 01/02/2003)
  01/03/2003            325 NOTICE of Attorney Appearance for USA by Allison Ames Page. Service: 1/3/03.
                            (LTD) (Entered: 01/08/2003)
  01/07/2003            326 REVISED STATNDARED SPECIAL PROCEDURES ORDER (signed by Chief Judge
https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                 25/28
     Case
2/28/2021    2:21-mc-14073-JEM Document     27-2
                                        CM/ECF       Entered
                                               Live System,    onDistrict
                                                            USCFC, FLSD     Docket
                                                                          Version      03/01/2021
                                                                                  NextGen 1.5     Page 27 of 29
                        Edward J. Damich). Copy to parties. (LTD) (Entered: 01/11/2003)
  01/09/2003            327 MOTION by USA (Service: 1/9/03) to Extend Time to respond to the motion for etnry of
                            amended final judgment until 1/23/03. Response due: 1/27/03. (LTD) (Entered:
                            01/13/2003)
  01/15/2003            328 ORDER granting [327-1] motion to Extend Time to respond to the motion for etnry of
                            amended final judgment Response to [324-1] motion for entry of amended final judgment
                            due 1/23/03 (signed by Chief Judge Edward J. Damich). Copy to parties. (LTD) (Entered:
                            01/23/2003)
  01/23/2003            329 RESPONSE by USA (Service: 1/23/03 ) to [324-1] motion for entry of amended final
                            judgment. Reply due: 2/7/03. (HW) (Entered: 01/29/2003)
  01/27/2003            330 REPLY by ENERGY CAPITAL CORP. to response to [324-1] motion for entry of
                            amended final judgment. Service: 1/24/03. (LTD) (Entered: 02/03/2003)
  04/23/2003            331 UNPUBLISHED ORDER and OPINION on 324 Motion for Miscellaneous Relief filed
                            by ENERGY CAPITAL CORP.. The Clerk is directed to enter an amended judgment in
                            favor of plaintiff in the amount of $8,009,822.26 on Count I, Breach of Contract. Because
                            Count II, the constitutional count, has already been dismisssed, the entire case is
                            concluded. Costs have already been paid by the Government. Signed by Judge Edward J.
                            Damich. (lld, ) (Entered: 04/24/2003)
  04/24/2003            332 JUDGMENT entered, pursuant to Rule 58, that the plaintiff recover of and from the
                            United States the sum of $8,009,822.26, on Count I, Breach of Contract claim. Costs
                            have already been paid by the Government. (lld, ) (Entered: 04/24/2003)
  05/13/2003            333 Certified transcript judgment, dated April 25, 2003, forwarded to Michael S. Gardener.
                            See letter in file. (bre, ) (Entered: 05/13/2003)
  05/28/2003            334 NOTICE of Appearance by Martin Francis Hockey for UNITED STATES, by leave of
                            the Judge. Service: 5/23/03.(dw1, ) (Entered: 06/04/2003)
  07/10/2003            335 MOTION for Award of Attorneys' Fees, and MOTION for Leave to Take the Video
                            Depositions of Former HUD Secretary Andrew Cuomo and His Aide, Howard Glaser by
                            ENERGY CAPITAL CORP., ENERGY CAPITAL PARTNERS LIMITED
                            PARTNERSHIP.Service: 7/9/03. Response due by 8/11/2003. (jcp, ) Modified on
                            8/6/2003 (dls, ). (Entered: 07/11/2003)
  07/18/2003            336 NOTICE of Appearance by Douglas Kent Mickle for UNITED STATES. Service:
                            7/18/03.(jcp, ) (Entered: 07/21/2003)
  08/04/2003            337 UNOPPOSED MOTION for Extension of Time to File Response as to 335 Pltf's
                            MOTION for Award of Attorneys' Fees and MOTION for Leave to Take the Video
                            Depositions of Former HUD Secretary Andrew Cuomo and His Aide, Howard Glaser,
                            until 9/10/03, by USA.Service: 8/4/03. Response due by 8/21/2003.(jcp, ) (Entered:
                            08/06/2003)
  08/08/2003            338 SCHEDULING ORDER:For good reason stated, the Court hereby ORDERS that Dft's
                            Response to Pltf's Motions shall be filed on or before 9/10/2003. Signed by Judge
                            Edward J. Damich. (jcp, ) (Entered: 08/13/2003)
  09/02/2003            339 UNOPPOSED MOTION for Extension of Time to File Response to 335 Pltf's MOTION
                            for Award of Attorneys' Fees, and MOTION for Leave to Take Deposition from Former
                            HUD Secretary Andrew Cuomo and His Aide, Howard Glaser, until 9/24/03, by
                            USA.Service: 9/2/03. Response due by 9/19/2003. (jcp, ) (Entered: 09/08/2003)
  09/09/2003            340 ORDER granting 339 Dft's Unopposed Motion for Extension of Time to File Response to

https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                                26/28
     Case
2/28/2021    2:21-mc-14073-JEM Document       27-2
                                          CM/ECF       Entered
                                                 Live System,    onDistrict
                                                              USCFC, FLSD     Docket
                                                                            Version      03/01/2021
                                                                                    NextGen 1.5     Page 28 of 29
                        335 Pltf's MOTION for Attorneys' Fees and MOTION to Take Deposition from Former
                        HUD Secretary Andrew Cuomo and His Aide, Howard Glaser. Response due on or
                        before 9/24/2003. Signed by Judge Edward J. Damich. (jcp, ) (Entered: 09/11/2003)
  09/24/2003            341 RESPONSE to 335 MOTION for Attorney Fees MOTION to Take Deposition from
                            Former HUD Secretary Andrew Cuomo and His Aide, Howard Glaser MOTION for
                            Attorney Fees MOTION to Take Deposition from Former HUD Secretary Andrew
                            Cuomo and His Aide, Howard Glaser filed by USA. Reply due by 10/14/2003. Service:
                            9/24/03.(dw1, ) (Entered: 10/01/2003)
  10/02/2003            342 MOTION for Extension of Time to File Reply to Defendant's response to Plaintiff's
                            motion seeking an award of attorney's fees and to take deposition of Andrew Cuomo and
                            Howard Glaser,until 11/10/03, by ENERGY CAPITAL CORP., ENERGY CAPITAL
                            PARTNERS LIMITED PARTNERSHIP.Service: 10/1/03. Response due by 10/20/2003
                            (jat, ) (Entered: 10/08/2003)
  10/24/2003            343 ORDER granting 342 Pltf's Unopposed Motion for Extension of Time to File Reply to
                            Dft's Response to 335 Pltf's MOTION for Award of Attorneys' Fees and MOTION to
                            Take Videotape Depositions from Former HUD Secretary Andrew Cuomo and His Aide,
                            Howard Glaser. Reply due by 11/10/2003. Signed by Judge Edward J. Damich. (jcp, )
                            (Entered: 10/28/2003)
  11/12/2003            344 ORDER RETURNING AND SCHEDULING ORDER: On 11/6/2003, the Court
                            received Pltf's Reply to Dft's Response to Pltf's Motion for Award of Attorneys' Fees and
                            for Leave to Take Videotape Depositions of Former HUD Secretary Cuomo and His
                            Aide, Howard Glaser. The Court hereby directs the Clerk's Office to return Pltf's Reply
                            for correction of the signing defect noted above and ORDERS that Pltf's Reply shall be
                            filed on or before 11/24/2003. Signed by Judge Edward J. Damich. (jcp, ) (Entered:
                            11/17/2003)
  11/19/2003            345 REPLY to Dft's Response to 335 Pltf's MOTION for Attorney Fees and MOTION for
                            Leave to Take Deposition from Former HUD Secretary Andrew Cuomo and His Aide,
                            Howard Glaser, filed by ENERGY CAPITAL CORP., ENERGY CAPITAL PARTNERS
                            LIMITED PARTNERSHIP. Service: 11/18/03.(jcp, ) (Entered: 11/26/2003)
  03/19/2004            346 PUBLISHED OPINION: Having concluded that Energy Capital may attempt to prove its
                            entitlement to attorneys' fees, and that it may take a videotaped deposition to do so,
                            further proceedings need to planned in this case. Energy Capital may go forward with its
                            335 MOTION for Attorneys' Fees. It may take the deposition of Andrew Cuomo and
                            Howard Glaser by videotape, and the parties will file a Status Report within 10 days of
                            this opinion (4/2/2004).Signed by Judge Edward J. Damich. (jcp, ) (Entered: 03/24/2004)
  03/29/2004            347 UNOPPOSED MOTION for Extension of Time to File Response to the Court's 346
                            3/19/2004 Order, until 4/19/2004, by USA.Service: 3/29/2004. Response due by
                            4/15/2004. (jcp, ) (Entered: 03/31/2004)
  04/02/2004            348 ORDER granting 347 Dft's Unopposed Motion for Extension of Time to File Response to
                            the Court's 346 3/19/2004 Published Opinion/Order.Dft has until 4/19/2004 to respond to
                            this Court's 3/19/2004 order. Signed by Judge Edward J. Damich. (jcp, ) (Entered:
                            04/06/2004)
  04/19/2004            349 JOINT STATUS REPORT by all parties. (lld, ) (Entered: 04/21/2004)
  05/20/2004            350 WITHDRAWAL of Motion for Award of Attorneys' Fees, by ENERGY CAPITAL
                            CORP. Service: 5/19/2004.(jcp, ) (Entered: 05/21/2004)



https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                              27/28
     Case
2/28/2021    2:21-mc-14073-JEM Document 27-2
                                    CM/ECF       Entered
                                           Live System,    onDistrict
                                                        USCFC, FLSD     Docket
                                                                      Version      03/01/2021
                                                                              NextGen 1.5     Page 29 of 29
                                                         PACER Service Center
                                                              Transaction Receipt
                                                                02/28/2021 10:47:41
                                    PACER Login: BS139333               Client Code:   02595.0003
                                    Description:       Docket Report Search Criteria: 1:97-cv-00293-EJD
                                    Billable Pages: 21                  Cost:          2.10




https://ecf.cofc.uscourts.gov/cgi-bin/DktRpt.pl?1209508817688-L_1_0-1                                     28/28
